 



Execution
REVOLVING CREDIT AGREEMENT
Dated as of July 26, 2006
among
ATLAS PIPELINE HOLDINGS, L.P.,
as Borrower
ATLAS PIPELINE PARTNERS GP, LLC,
as Guarantor
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Bank
and
THE LENDERS SIGNATORY HERETO
BANK OF AMERICA, N.A.,
Syndication Agent
CITIBANK TEXAS, N.A.,
KEYBANK NATIONAL ASSOCIATION,
and WELLS FARGO BANK, N.A.,
Co-Documentation Agents
WACHOVIA CAPITAL MARKETS, LLC,
Sole Lead Arranger
WACHOVIA CAPITAL MARKETS, LLC,
Sole Book Runner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions and Accounting Matters
    1  
 
       
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Defined Terms
    1  
Section 1.03 Accounting Terms and Determinations
    15  
 
       
ARTICLE II Commitments
    15  
 
       
Section 2.01 Loans and Letters of Credit
    15  
Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit
    16  
Section 2.03 Changes of Commitments
    18  
Section 2.04 Fees
    18  
Section 2.05 Several Obligations
    19  
Section 2.06 Notes
    19  
Section 2.07 Prepayments
    19  
Section 2.08 Assumption of Risks
    19  
Section 2.09 Obligation to Reimburse and to Prepay
    20  
Section 2.10 Lending Offices
    21  
 
       
ARTICLE III Payments of Principal and Interest
    22  
 
       
Section 3.01 Repayment of Loans
    22  
Section 3.02 Interest
    22  
 
       
ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc
    23  
 
       
Section 4.01 Payments
    23  
Section 4.02 Pro Rata Treatment
    23  
Section 4.03 Computations
    23  
Section 4.04 Non-receipt of Funds by the Administrative Agent
    23  
Section 4.05 Set-off, Sharing of Payments, Etc
    24  
Section 4.06 Taxes
    25  
 
       
ARTICLE V Capital Adequacy
    27  
 
       
Section 5.01 Additional Costs
    27  
Section 5.02 Limitation on LIBOR Loans
    28  
Section 5.03 Illegality
    29  
Section 5.04 Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03
    29  
Section 5.05 Compensation
    29  
 
       
ARTICLE VI Conditions Precedent
    30  
 
       
Section 6.01 Initial Funding
    30  
Section 6.02 Initial and Subsequent Loans and Letters of Credit
    31  
Section 6.03 Certain Loans and Letters of Credit
    31  
Section 6.04 Conditions Precedent for the Benefit of Lender
    32  

i



--------------------------------------------------------------------------------



 



              Page  
Section 6.05 No Waiver
    32  
 
       
ARTICLE VII Representations and Warranties
    32  
 
       
Section 7.01 Corporate Existence
    32  
Section 7.02 Financial Condition
    32  
Section 7.03 Litigation
    32  
Section 7.04 No Breach
    33  
Section 7.05 Authority
    33  
Section 7.06 Approvals
    33  
Section 7.07 Use of Loans
    33  
Section 7.08 ERISA
    33  
Section 7.09 Taxes
    34  
Section 7.10 Titles, etc.
    34  
Section 7.11 No Material Misstatements
    35  
Section 7.12 Investment Company Act
    35  
Section 7.13 Capitalization of General Partner and Subsidiaries
    35  
Section 7.14 Location of Business and Offices
    36  
Section 7.15 Defaults under Material Agreements
    36  
Section 7.16 Environmental Matters
    36  
Section 7.17 Compliance with Laws
    37  
Section 7.18 Insurance
    37  
Section 7.19 Hedging Agreements
    37  
Section 7.20 Restriction on Liens
    37  
Section 7.21 Material Agreements
    37  
Section 7.22 Relationship of Obligors
    38  
Section 7.23 Solvency
    38  
 
       
ARTICLE VIII Affirmative Covenants
    38  
 
       
Section 8.01 Reporting Requirements
    38  
Section 8.02 Litigation
    40  
Section 8.03 Maintenance, Etc.
    40  
Section 8.04 Environmental Matters
    41  
Section 8.05 Further Assurances
    41  
Section 8.06 Performance of Obligations
    41  
Section 8.07 Title Curative
    42  
Section 8.08 Additional Collateral
    42  
Section 8.09 Subordination of Intercompany Debt
    43  
Section 8.10 Corporate Identity
    43  
Section 8.11 ERISA Information and Compliance
    43  
Section 8.12 Restricted/Unrestricted Subsidiaries
    44  
Section 8.13 Material Agreements
    44  
Section 8.14 Guaranties
    44  
 
       
ARTICLE IX Negative Covenants
    45  
 
       
Section 9.01 Debt
    45  
Section 9.02 Liens
    45  
Section 9.03 Investments, Loans and Advances
    46  
Section 9.04 Dividends, Distributions and Redemptions
    47  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 9.05
  Dispositions; Sales and Leasebacks     47  
Section 9.06
  Nature of Business     47  
Section 9.07
  Hedging Agreements     47  
Section 9.08
  Limitation on Leases     48  
Section 9.09
  Mergers, Etc.     48  
Section 9.10
  Proceeds of Notes and Letters of Credit     48  
Section 9.11
  ERISA Compliance     49  
Section 9.12
  Sale or Discount of Receivables     49  
Section 9.13
  Interest Expense Coverage Ratio     49  
Section 9.14
  Combined Leverage Ratio     49  
Section 9.15
  Leverage Ratio     49  
Section 9.16
  Environmental Matters     49  
Section 9.17
  Transactions with Affiliates     49  
Section 9.18
  Subsidiaries     49  
Section 9.19
  Negative Pledge Agreements     50  
Section 9.20
  Amendments to Material Agreements     50  
Section 9.21
  Accounting Changes     50  
 
            ARTICLE X Events of Default; Remedies     50  
 
           
Section 10.01
  Events of Default     50  
Section 10.02
  Remedies     52  
Section 10.03
  Distributions     52  
 
            ARTICLE XI The Administrative Agent     53  
 
           
Section 11.01
  Appointment, Powers and Immunities     53  
Section 11.02
  Reliance by Administrative Agent     53  
Section 11.03
  Defaults     54  
Section 11.04
  Rights as a Lender     54  
Section 11.05
  Indemnification     54  
Section 11.06
  Non-Reliance on Administrative Agent and other Lenders     54  
Section 11.07
  Action by Administrative Agent     55  
Section 11.08
  Resignation or Removal of Administrative Agent     55  
Section 11.09
  No Other Duties     55  
Section 11.10
  Collateral and Guaranty Matters     56  
 
            ARTICLE XII Miscellaneous     56  
 
           
Section 12.01
  Waiver     56  
Section 12.02
  Notices     56  
Section 12.03
  Payment of Expenses, Indemnities, etc.     56  
Section 12.04
  Amendments, Etc.     58  
Section 12.05
  Successors and Assigns     60  
Section 12.06
  Assignments and Participations     60  
Section 12.07
  Invalidity     62  
Section 12.08
  Counterparts     62  
Section 12.09
  References, Use of Word “Including”     62  
Section 12.10
  Survival     63  
Section 12.11
  Captions     63  
Section 12.12
  NO ORAL AGREEMENTS     63  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 12.13 GOVERNING LAW, SUBMISSION TO JURISDICTION
    63  
Section 12.14 USA PATRIOT Act Notice
    64  
Section 12.15 Interest
    64  
Section 12.16 Confidentiality
    65  

      Exhibits    
 
   
Exhibit A
  Form of Revolver Note
Exhibit B
  Form of Borrowing, Continuation and Conversion Request
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Security Instruments
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Form of Consent to Assignment
Exhibit G
  Form of Guaranty

      Schedules    
 
   
Schedule 2.01
  Initial Maximum Revolver Amounts
Schedule 6.01
  Post-Closing Requirements
Schedule 7.03
  Litigation
Schedule 7.09
  Tax Obligations
Schedule 7.10
  Title
Schedule 7.13
  Subsidiary Interests
Schedule 7.18
  Insurance
Schedule 7.19
  Hedging Agreements
Schedule 7.21
  Material Agreements
Schedule 9.01
  Debt

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     THIS REVOLVING CREDIT AGREEMENT dated as of July 26, 2006, among ATLAS
PIPELINE HOLDINGS, L.P., a Delaware limited partnership (the “Borrower”); ATLAS
PIPELINE PARTNERS GP, LLC, a Delaware limited liability company (“APL General
Partner”; the Borrower and the APL General Partner are collectively referred to
herein as the “Initial Obligors”); each of the lenders that is a signatory
hereto or which becomes a signatory hereto as provided in Section 12.06
(individually, together with its successors and assigns, a “Lender,” and
collectively, the “Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); WACHOVIA BANK,
NATIONAL ASSOCIATION, as issuing bank (in such capacity, together with its
successors in such capacity, the “Issuing Bank”); and WACHOVIA CAPITAL MARKETS,
LLC, as sole lead arranger (in such capacity, together with its successors in
such capacity, the “Sole Lead Arranger”).
     In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Agreement, the terms
“Administrative Agent,” “APL General Partner,” “Borrower,” “Initial Obligors,”
“Issuing Bank,” “Lender,” “Lenders,” and “Sole Lead Arranger” and shall have the
meanings indicated above.
     Section 1.02 Certain Defined Terms. As used herein, the following terms
shall have the following meanings (all terms defined in this Article I or in
other provisions of this Agreement in the singular to have equivalent meanings
when used in the plural, and vice versa):
     Additional Costs shall have the meaning assigned such term in
Section 5.01(a).
     Adjusted LIBOR shall mean, with respect to any LIBOR Loan, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan for
the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period.
     Administrative Questionnaire shall mean an Administrative Questionnaire in
a form supplied by the Administrative Agent.
     Affected Loans shall have the meaning assigned such term in Section 5.04.
     Affiliate of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to

 



--------------------------------------------------------------------------------



 



“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.
     Agreement shall mean this Revolving Credit Agreement, as the same may from
time to time be further renewed, extended, amended, restated or supplemented.
     Aggregate Maximum Revolver Amount at any time shall equal the sum of the
Maximum Revolver Amounts of the Lenders (Fifty Million Dollars ($50,000,000)),
as the same may be reduced pursuant to Section 2.03(a).
     Applicable Lending Office shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
offices of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans of such Type are to be made and maintained.
     Applicable Margin shall mean with respect to Loans, the applicable per
annum percentage set forth at the appropriate intersection in the table shown
below, based on the Leverage Ratio as in effect from time to time:

                      Applicable Margin     LIBOR         Loans and   Base Rate
Leverage Ratio   L/C Fees   Loans
Less than or equal to 1.50 to 1.00
    2.25 %     0.75 %  
Greater than 1.50 to 1.00, but less than or equal to 2.50 to 1.00
    2.50 %     1.00 %  
Greater than 2.50 to 1.00
    2.75 %     1.25 %

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall take effect on the date of delivery by the Borrower to the
Administrative Agent of notice thereof pursuant to Section 8.01(j). However, if
the Borrower fails to deliver a compliance certificate when required pursuant to
Section 8.01(j), then the Applicable Margin shall be set at the highest level
until such date as the Borrower delivers such compliance certificate to the
Administrative Agent.
     Approved Fund shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.
     Assignment and Assumption shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     Atlas shall mean Atlas America, Inc., a Delaware corporation.

2



--------------------------------------------------------------------------------



 



     Atlas Direct Subsidiaries shall mean AIC, LLC., a Delaware limited
liability company; ATLAS AMERICA, INC., a Pennsylvania corporation; ATLAS NOBLE,
LLC., a Delaware limited liability company; ATLAS RESOURCES, LLC, a Pennsylvania
limited liability company; ATLAS AMERICA MIDCONTINENT, INC., a Delaware
corporation; VIKING RESOURCES, LLC, a Pennsylvania limited liability company;
AED INVESTMENTS, INC., a Delaware corporation; RESOURCE ENERGY, LLC, a Delaware
limited liability company and the General Partner.
     Atlas Pipeline Partners shall mean Atlas Pipeline Partners, L.P., a
Delaware limited partnership.
     Atlas Pipeline Partners Credit Agreement shall mean the Revolving Credit
and Term Loan Agreement dated as of April 14, 2005, as amended through June 29,
2006, among Atlas Pipeline Partners, certain of its subsidiaries party thereto,
each of the lenders party thereto and Wachovia Bank, National Associates, as
administrative agent.
     Availability shall mean, at any time, (i) the Lenders’ aggregate Revolver
Commitments, minus (ii) the sum of (a) the Effective Amount of all outstanding
Loans and (b) the Effective Amount of all LC Exposure.
     Base Rate shall mean, with respect to any Base Rate Loan, for any day, a
rate per annum equal to the higher of (i) the Federal Funds Rate for any such
day plus 1/2 of 1% or (ii) the Prime Rate for such day. Each change in any
interest rate provided for herein based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate.
     Base Rate Loans shall mean Loans that bear interest at rates based upon the
Base Rate.
     Business Day shall mean any day other than a day on which commercial banks
are authorized or required to close in Texas, North Carolina or New York and,
where such term is used in the definition of “Quarterly Date” or if such day
relates to a borrowing or continuation of, a payment or prepayment of principal
of or interest on, or a conversion of or into, or the Interest Period for, a
LIBOR Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.
     Change in Control shall mean (i) except as permitted by clauses (iii)(c)
and (iii)(d) hereof, any person or group of persons (within the meaning of
Subsections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have, at any time subsequent to the date hereof, beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act) of 25% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person (and taking into account all such securities that
such Person or group has the right to acquire pursuant to any option right)
(provided however, that the beneficial ownership by Atlas or any Subsidiary
thereof of 25% or more of the limited partnership interests of the Borrower or
of the equity securities of General Partner shall not constitute a Change in
Control); (ii) within a period of twelve (12) consecutive calendar months,
individuals who were managing board members of the General Partner on the first
day of such period shall cease to constitute a majority of the managing board
members of the General Partner or individuals who were board members of Atlas on
the first day of such period shall cease to constitute a majority of the board
members of Atlas, or (iii) the occurrence of any of the following:
     (a) the sale, transfer, lease, conveyance or other disposition (other than
by way of a permitted merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Wholly Owned Subsidiaries taken as a

3



--------------------------------------------------------------------------------



 



whole to any “person” (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended);
     (b) the adoption of a plan relating to the liquidation or dissolution of
the Borrower or the General Partner unless, in the case of the General Partner,
the General Partner is replaced by an affiliate of Atlas acceptable to the
Lenders in their reasonable discretion, such acceptance not to be unreasonably
withheld;
     (c) the General Partner ceases to own, directly or indirectly, at least 51%
of the general partner interests of the Borrower, or the General Partner ceases
to serve as the only general partner of the Borrower unless the General Partner
is replaced by an affiliate of Atlas acceptable to the Lenders in their
reasonable discretion, such acceptance not to be unreasonably withheld; or
     (d) Atlas and/or one or more of its directly or indirectly wholly-owned
subsidiaries ceases to own at least 51% of the membership units of the General
Partner.
     Closing Date shall mean the date upon which the conditions precedent for
initial funding set forth in Section 6.01 are satisfied.
     Code shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute.
     Collateral shall mean the Property owned by the Obligors and which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.
     Commitment shall mean for any Lender, its Revolver Commitment.
     Consent to Assignment shall mean, collectively, each Consent to Assignment
substantially in the form of Exhibit F hereto by and between the Borrower, each
counterparty to a Material Agreement that requires such counterparty’s consent
to the pledge or assignment thereof in favor of the Administrative Agent, and
the Administrative Agent.
     Consolidated EBITDA of the Borrower shall mean, for any period of four
Fiscal Quarters, the sum of:
     (a) the product of four (4) times the amount of cash distributions payable
with respect to the last Fiscal Quarter in such period by Atlas Pipeline
Partners to the Obligors in respect of the common partnership units in Atlas
Pipeline Partners to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred in the
Section 9.14 are required to be delivered by the Borrower; provided that if the
Obligors have acquired any common partnership units in Atlas Pipeline Partners
at any time after the first day of such Fiscal Quarter, the determinations in
this clause (a) shall be made giving pro forma effect to such acquisition as if
such acquisition had occurred on the first day of the Fiscal Quarter; plus
     (b) the product of four (4) times the amount of cash distributions payable
with respect to the last Fiscal Quarter in such period by Atlas Pipeline
Partners to the Obligors in respect of the general partnership interests or
incentive distribution rights to the extent actually received on or prior to the
date the financial statements with respect to such Fiscal Quarter referred in
the Section 9.14 are required to be delivered by the Borrower; plus

4



--------------------------------------------------------------------------------



 



     (c) Consolidated Net Income of the Borrower and its Consolidated
Subsidiaries for such four Fiscal Quarter period, plus (i) each of the following
to the extent deducted in determining such Consolidated Net Income (A) all
Consolidated Interest Expense, (B) all income taxes (including any franchise
taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of good will and debt issue costs), and
(D) any other non-cash charges or losses, minus (ii) each of the following
(A) all non-cash items of income or gain which were included in determining such
Consolidated Net Income, and (B) any cash payments made during such period in
respect of items described in clause (i)(D) of this clause (c) subsequent to the
fiscal quarter in which the relevant non-cash charges or losses were reflected
as a charge in the statement of Consolidated Net Income; provided that the
determinations in this clause (c) shall be made excluding the Unrestricted
Entities. For the avoidance of doubt, the determinations in this clause
(c) shall not include Consolidated Net Income attributable to distributions
referred to in clause (a) or (b) of this definition.
     Consolidated Funded Debt shall mean, for any Person and its Consolidated
Subsidiaries, the sum of the following (without duplication): (i) all
obligations of such Person and its Consolidated Subsidiaries for borrowed money
or evidenced by bonds, debentures, notes or other similar instruments (including
principal, interest, fees and charges); (ii) all obligations of such Person and
its Consolidated Subsidiaries (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person and its Consolidated
Subsidiaries to pay the deferred purchase price of Property or services (other
than for borrowed money); (iv) all obligations under leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
in respect of which such Person and its Consolidated Subsidiaries is liable
(whether contingent or otherwise); (v) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person and its Consolidated Subsidiaries; (vi) any capital stock of such Person
and its Consolidated Subsidiaries in which such Person has a mandatory
obligation to redeem such stock; and (vii) all obligations of such Person under
Hedging Agreements.
     Consolidated Interest Expense shall mean with respect to such Person and
its Consolidated Subsidiaries, for any period, the aggregate cash interest
payments made or required to be made for such Person and its Consolidated
Subsidiaries on a consolidated basis for such period; provided, that
(i) Consolidated Interest Expense for the fiscal quarter ending June 30, 2006
shall be calculated by annualizing the Consolidated Interest Expense for such
fiscal quarter, (ii) Consolidated Interest Expense for the fiscal quarter ending
September 30, 2006 shall be calculated by annualizing the Consolidated Interest
Expense for such fiscal quarter and the previous fiscal quarter, and
(iii) Consolidated Interest Expense for the fiscal quarter ending December 31,
2006 shall be calculated by annualizing the Consolidated Interest Expense for
such fiscal quarter and the two (2) previous fiscal quarters.
     Consolidated Net Income shall mean, for any Person and any period, such
Person’s and its Consolidated Subsidiaries’ gross revenues for such period,
minus such Person’s and its Consolidated Subsidiaries’ expenses and other proper
charges against income (including taxes on income to the extent imposed),
determined on a Consolidated basis after eliminating earnings or losses
attributable to outstanding minority interests and excluding the net earnings or
losses of any Person, other than a subsidiary of such Person, in which such
Person or any of its subsidiaries has an ownership interest. Consolidated Net
Income shall not include (a) any gain or loss from the sale of assets other than
in the ordinary course of business, (b) any extraordinary gains or losses, or
(c) any non-cash gains or losses resulting from mark to market activity as a
result of SFAS 133. Consolidated Net Income of a Person for any period shall
include any cash dividends and distributions actually received during such
period from any Person, other than a subsidiary, in which such Person or any of
its subsidiaries has an ownership interest.

5



--------------------------------------------------------------------------------



 



     Consolidated Subsidiaries shall mean each Subsidiary of a Person (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP, provided, however, that, unless expressly
specified otherwise, references to the Consolidated Subsidiaries of the Borrower
shall not include the Unrestricted Entities.
     Debt shall mean, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments (including principal,
interest, fees and charges); (ii) all obligations of such Person (whether
contingent or otherwise) in respect of bankers’ acceptances, letters of credit,
surety or other bonds and similar instruments; (iii) all obligations of such
Person to pay the deferred purchase price of Property or services (other than
for borrowed money); (iv) all obligations under leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases in respect
of which such Person is liable (whether contingent or otherwise); (v) all
obligations under operating leases which require such Person or its Affiliate to
make payments over the term of such lease, including payments at termination,
based on the purchase price or appraisal value of the Property subject to such
lease plus a marginal interest rate, and used primarily as a financing vehicle
for, or to monetize, such Property; (vi) all Debt (as described in the other
clauses of this definition) and other obligations of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person;
(vii) all Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to gather or transport
Hydrocarbons in consideration of advance payments; (x) obligations to pay for
goods or services whether or not such goods or services are actually received or
utilized by such Person; (xi) any capital stock of such Person in which such
Person has a mandatory obligation to redeem such stock; (xii) any Debt of a
Subsidiary for which such Person is liable either by agreement or because of a
Governmental Requirement; and (xiii) all obligations of such Person under
Hedging Agreements.
     Default shall mean an Event of Default or an event which with notice or
lapse of applicable grace period or both would become an Event of Default.
     Defaulting Lender shall mean any Lender that (i) has failed to fund any
portion of the Loans or Letter of Credit reimbursement obligations required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (ii) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (iii) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
     Disposition or Dispose shall mean the sale, transfer or other disposition
(including any sale-leaseback transaction) of any property by any Person, other
than the settlement or resolution of a claim that is unrelated to the collateral
securing the Indebtedness.
     Dollars and $ shall mean lawful money of the United States of America.
     Effective Amount shall mean (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any Loans
and prepayments or repayments thereof occurring on such date under the Revolver
Facility; and (ii) with respect to any outstanding LC Exposure on any date, the
amount of such LC Exposure on such date after giving effect to any issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the LC Exposure as of such date, including as a result of any
reimbursements of drawings under any Letters of Credit or any

6



--------------------------------------------------------------------------------



 



reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
     Eligible Assignee shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by (a) the Administrative Agent and the Issuing Bank, and (b) unless a
Default or Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     Environmental Laws shall mean any and all Governmental Requirements
pertaining to health or the environment in effect in any and all jurisdictions
in which any Obligor or any Subsidiary is conducting or at any time has
conducted business, or where any Property of any Obligor or any Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”),
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection laws. The term “oil” shall
have the meaning specified in OPA, the terms “hazardous substance” and “release”
or “threatened release” have the meanings specified in CERCLA, and the terms
“solid waste” and “disposal” or “disposed” have the meanings specified in RCRA;
provided, however, that (i) in the event either OPA, CERCLA or RCRA is amended
so as to broaden the meaning of any term defined thereby, such broader meaning
shall apply subsequent to the effective date of such amendment and (ii) to the
extent the laws of the state in which any Property of any Obligor or any
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste” or “disposal” which is broader than that specified in
either OPA, CERCLA or RCRA, such broader meaning shall apply.
     ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute.
     ERISA Affiliate shall mean each trade or business (whether or not
incorporated) which together with the Borrower or any Subsidiary would be deemed
to be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
     ERISA Event shall mean (i) a “Reportable Event” described in Section 4043
of ERISA and the regulations issued thereunder, (ii) the withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     Event of Default shall have the meaning assigned such term in
Section 10.01.
     Excepted Liens shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with worker’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained

7



--------------------------------------------------------------------------------



 



in accordance with GAAP; (iii) vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law in the ordinary course of business or incident to the
gathering, transportation, operation and maintenance of any pipeline Properties
or statutory landlord’s liens, each of which is in respect of obligations that
have not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (iv) encumbrances of third party surface
owners and owners of other estates in lands (other than lands to which any
Obligor has fee simple title) covered by pipeline right-of-ways, permits and
easements; (v) encumbrances (other than to secure the payment of borrowed money
or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of any Obligor or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, or timber,
and other like purposes, or for the joint or common use of real estate, rights
of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by any Obligor or any Subsidiary or materially impair the value of such
Property subject thereto; (vi) deposits of cash or securities to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature incurred in the ordinary course of business; and
(vii) Liens which do not materially interfere with the occupation, use, and
enjoyment by Borrower of the Properties in the ordinary course of business as
presently conducted or materially impair the value thereof for the purposes
thereof.
     Facility shall mean the Revolver Facility.
     Federal Funds Rate shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such- day, provided, that (i) if the date for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
     Fee Letter shall mean that certain letter agreement from Wachovia Bank,
National Association and Wachovia Capital Markets, LLC to the Borrower dated
March 3, 2006, each concerning certain fees in connection with this Agreement
and any agreements or instruments executed in connection therewith, as the same
may be amended or replaced from time to time.
     Financial Statements shall mean the financial statement or statements
described or referred to in Section 7.02.
     Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     Form S-1 shall mean the Form S-1 of the Borrower filed with the Securities
and Exchange Commission under Registration No. 333-130999.

8



--------------------------------------------------------------------------------



 



     Fund shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP shall mean generally accepted accounting principles in the United
States of America in effect from time to time.
     General Partner shall mean Atlas Pipeline Holdings GP, LLC, a Delaware
limited liability company.
     Governmental Authority shall include the country, the state, county, city
and political subdivisions in which any Person or such Person’s Property is
located or which exercises valid jurisdiction over any such Person or such
Person’s Property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, any Obligor
or any of their Property or the Administrative Agent, any Lender or any
Applicable Lending Office.
     Governmental Requirement shall mean any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
     Guarantor shall mean APL General Partner and each Subsidiary of Borrower
hereafter formed or acquired, except for the Unrestricted Entities.
     Guaranty Agreement shall mean, collectively, (i) an agreement executed by a
Guarantor in form and substance satisfactory to the Administrative Agent
guarantying, unconditionally, payment of the Indebtedness, together with
(ii) any other amendment, modification, supplement, restatement, ratification,
or reaffirmation of any Guaranty Agreement made in accordance with the Loan
Documents.
     Hedging Agreements shall mean any commodity, interest rate or currency
swap, cap, floor, collar, forward agreement or other exchange or protection
agreements or any option with respect to any such transaction.
     Highest Lawful Rate shall mean, as of a particular date, the highest
non-usurious rate of interest, if any, permitted from day to day by applicable
law. To the extent Texas law is applicable, the Lenders hereby notify and
disclose to the Borrower that, for purposes of Texas Finance Code §303.001, as
it may from time to time be amended, the “applicable ceiling” shall be the
“weekly ceiling” from time to time in effect as limited by Texas Finance Code
§303.009; provided however, that to the extent permitted by applicable law, the
Lender reserves the right to change the “applicable ceiling” from time to time
by further notice and disclosure to the Borrower.
     Hydrocarbons shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
     Indebtedness shall mean any and all amounts owing or to be owing by the
Borrower or any other Obligor to the Administrative Agent, the Issuing Bank
and/or the Lenders or any Affiliates of Lenders in connection with the Loan
Documents now or hereafter arising between the Borrower or any other Obligor

9



--------------------------------------------------------------------------------



 



and the Administrative Agent, the Issuing Bank, any Lender or its Affiliate and
permitted by the terms of this Agreement, and all renewals, extensions and/or
rearrangements of any of the foregoing. Indebtedness shall also include any
obligation owing to any Person under Hedging Agreements to the extent such
Person was a Lender or Affiliate thereof when such Hedging Agreement was
executed.
     Indemnified Parties shall have the meaning assigned such term in
Section 12.03(a)(ii).
     Initial Funding shall mean the funding of the initial Loans or issuance of
the initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.
     Intercompany Debt shall mean funded Debt that is owed by an Obligor to the
Borrower or to any other Obligor, or by the Borrower or any other Obligor to
another Obligor.
     Intercompany Notes shall mean the promissory notes executed to evidence the
Intercompany Debt.
     Interest Period shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02, except that
each Interest Period which commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) no
Interest Period with respect to Loans may end after the Termination Date in
respect of the Revolver Facility; (ii) no Interest Period for any LIBOR Loan may
end after the due date of any installment, if any, provided for in Section 3.01
to the extent that such LIBOR Loan would need to be prepaid prior to the end of
such Interest Period in order for such installment to be paid when due;
(iii) each Interest Period which would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and (iv) no Interest Period shall have a duration of
less than one month and, if the Interest Period for any LIBOR Loans would
otherwise be for a shorter period, such Loans shall not be available hereunder.
     Issuing Bank shall have the meaning assigned to such term in the
introductory paragraph to this Agreement, or any other Lender agreed to between
the Borrower and the Administrative Agent to issue Letters of Credit.
     LC Commitment at any time shall mean One Million Dollars ($1,000,000).
     LC Exposure at any time shall mean the sum of (i) the aggregate amount
available to be drawn under all outstanding Letters of Credit plus (ii) the
aggregate of all amounts drawn under all Letters of Credit and not yet
reimbursed.
     Letter of Credit Agreements shall mean the written agreements with the
Issuing Bank, as issuing lender for any Letter of Credit, executed in connection
with the issuance by the Issuing Bank of the Letters of Credit, such agreements
to be on the Issuing Bank’s customary form for letters of credit of comparable
amount and purpose as from time to time in effect or as otherwise agreed to by
the Borrower and the Issuing Bank.
     Letters of Credit shall mean the stand-by letters of credit issued pursuant
to Section 2.01(b) and all reimbursement obligations pertaining to any such
letters of credit, and “Letter of Credit” shall mean any one of the Letters of
Credit and the reimbursement obligations pertaining thereto.

10



--------------------------------------------------------------------------------



 



     Leverage Ratio has the meaning set forth in Section 9.15.
     LIBOR shall mean the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) of interest determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period
commencing on the first day of such Interest Period appearing on Dow Jones
Market Service Page 3750 as of 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period. In the event that such
rate does not appear on Dow Jones Market Service Page 3750, “LIBOR” shall be
determined by the Administrative Agent to be the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in Dollars
are offered by leading reference banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period and in an amount substantially equal to the amount of the
applicable Loan.
     LIBOR Loans shall mean Loans the interest rates on which are determined on
the basis of rates referred to in the definition of “Adjusted LIBOR”.
     Lien shall mean any interest in Property securing an obligation owed to, or
a claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, each Obligor shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.
     Limited Partnership Agreement shall mean that certain Amended and Restated
Agreement of Limited Partnership of Borrower to be dated on or prior to the
Initial Funding, in substantially the form attached to the Form S-1, as such
agreement may be amended, extended, revised or replaced from time to time.
     Loan Documents shall mean this Agreement, the Notes, the Guaranty
Agreements, all Letters of Credit, all Letter of Credit Agreements, the Fee
Letter, the Security Instruments, Hedging Agreements entered into between
Borrower or any other Obligor and any Lender or Affiliate of any Lender and the
Consent to Assignment.
     Loans shall mean the loans as provided for by Section 2.01(a) or any
continuations or conversions thereof.
     Margin Regulations shall mean Regulations U, T, and X of the Board of
Governors of the Federal Reserve System of the United States.
     Material Adverse Effect shall mean any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations or
affairs of the Borrower and its Consolidated Subsidiaries, or Atlas Pipeline
Partners and its Consolidated Subsidiaries, in each case taken as a whole, or
(ii) the ability of the Borrower and its Consolidated Subsidiaries, or Atlas
Pipeline Partners and its Consolidated Subsidiaries, in each case taken as a
whole, to carry out their business as at the Closing Date, or (iii) the ability
of any Obligor to meet its obligations under the Loan Documents on a timely
basis, or (iv) the Administrative Agent’s and the Lenders’ interests in the
collateral securing the Indebtedness, or the

11



--------------------------------------------------------------------------------



 



Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.
     Material Agreements shall have the meaning assigned to such term in
Section 7.21.
     Maximum Revolver Amount shall mean, as to each Lender, the dollar amount of
such Lender’s Percentage Share of the Revolver Facility (as the same may be
reduced pursuant to Section 2.03(a) pro rata to each Lender based on its
Percentage Share of the Revolver Facility), as modified from time to time to
reflect any assignments permitted by Section 12.06(b). Each Lender’s initial
Maximum Revolver Amount is set forth on Schedule 2.01 attached hereto.
     Moody’s shall mean Moody’s Investor Service, Inc. and any successor
thereto.
     Multiemployer Plan shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.
     Notes shall mean, collectively, the Revolver Notes provided for by
Section 2.06, together with any and all renewals, extensions for any period,
increases, rearrangements, substitutions or modifications thereof.
     Obligor shall mean each Initial Obligor and each additional Person party to
a Guaranty.
     Other Taxes shall have the meaning assigned such term in Section 4.06(b).
     Participant has the meaning set forth in Section 12.06.
     PBGC shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.
     Percentage Share for each Lender shall mean on any date of determination
(i) for purposes of sharing any amount or fee payable to any Lender in respect
of the Facility (or subfacility thereof), the proportion that the portion of the
Principal Debt for the Facility (or subfacility thereof) owed to such Lender
(whether held directly or through a participation in respect of the Letter of
Credit subfacility and determined after giving effect thereto) bears to the
Principal Debt under the Facility (or subfacility thereof) owed to all Lenders
thereunder at the time in question, and (b) for all other purposes, the
proportion that the portion of the Principal Debt owed to such Lender bears to
the Principal Debt owed to all Lenders at the time in question, or if no
Principal Debt is outstanding, then the proportion that the aggregate of such
Lender’s Commitment then in effect under the Facility bears to the Revolver
Commitment then in effect.
     Permitted Acquisition shall mean any acquisition made pursuant to
Section 9.03(j).
     Permitted Merger shall mean such merger or consolidation as is permitted
under Section 9.09.
     Person shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization or
government or any agency, instrumentality or political subdivision thereof, or
any other form of entity.
     Plan shall mean any employee pension benefit plan, as defined in
Section 3(2) of ERISA, which (i) is currently or hereafter sponsored, maintained
or contributed to by the Borrower, any Subsidiary or an ERISA Affiliate or
(ii) was at any time during the preceding six calendar years sponsored,
maintained or contributed to, by the Borrower, any Subsidiary or an ERISA
Affiliate.

12



--------------------------------------------------------------------------------



 



     Pledges shall have the meaning assigned to such term in Section 10.03.
     Post-Default Rate shall mean, in respect of (i) all amounts due and payable
with respect to LIBOR Loans, a rate per annum equal to two percent (2%) per
annum above the rate then applicable to such LIBOR Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%)
per annum above the rate then applicable to Base Rate Loans and (ii) all amounts
due and payable with respect to Base Rate Loans and all other obligations
arising under the Facility, a rate per annum equal to two percent (2%) per annum
above the rate then applicable to Base Rate Loans, provided in each case that no
Post-Default Rate charged by any person shall ever exceed the Highest Lawful
Rate.
     Prime Rate shall mean the rate of interest from time to time announced
publicly by the Administrative Agent as its prime commercial lending rate. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate, it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
     Principal Debt shall mean, on any date of determination, the aggregate
unpaid principal balance of all Loans, together with the aggregate unpaid
reimbursement obligations of Borrower in respect of drawings under any Letter of
Credit.
     Principal Office shall mean the principal office of the Administrative
Agent, presently located at 1001 Fannin, Suite 2255, Houston, Texas 77002-6709.
     Property shall mean any interest in any kind of property or asset, whether
real, personal or mixed, moveable or immoveable, tangible or intangible.
     Quarterly Date shall mean the first day of each January, April, July, and
October in each year, the first of which shall be July, 2006; provided, however,
that if any such day is not a Business Day, such Quarterly Date shall be the
next succeeding Business Day.
     Register has the meaning set forth in Section 12.06.
     Regulation D shall mean Regulation D of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be amended or
supplemented from time to time.
     Regulatory Change shall mean, with respect to any Lender, any change after
the Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.
     Related Parties shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     Required Lenders shall mean Lenders holding (i) at least 66-2/3% of the
aggregate Revolver Commitments, if no Default or Event of Default exists, or
(ii) at least 66-2/3% of the outstanding Principal Debt, if a Default or Event
of Default exists.
     Required Payment shall have the meaning assigned such term in Section 4.04.

13



--------------------------------------------------------------------------------



 



     Reserve Requirement shall mean, for any Interest Period for any LIBOR Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (i) any category of liabilities which includes deposits by
reference to which LIBOR is to be determined as provided in the definition of
“LIBOR” or (ii) any category of extensions of credit or other assets which
include a LIBOR Loan.
     Responsible Officer shall mean, as to any Person, the Chief Executive
Officer, the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of the General
Partner.
     Revolver Commitment shall mean, for any Lender, its obligation to make
Loans as provided in Section 2.01(a) and participate in the issuance of Letters
of Credit as provided in Section 2.01(b) up to such Lender’s Maximum Revolver
Amount (as the same may be decreased pursuant to Section 2.03(a)).
     Revolver Facility shall mean the credit facility as described in and
subject to the limitations set forth in Section 2.01(a) hereof (as the same may
be decreased pursuant to Section 2.03(a)).
     Revolver Note shall mean a promissory note in substantially the form of
Exhibit A, and all renewals and extensions of all or any part thereof.
     S&P shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., and any successor thereto.
     SEC shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
     Security Instruments shall mean the agreements or instruments described or
referred to in Exhibit D, and any and all other agreements or instruments now or
hereafter executed and delivered by the Obligors or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of, the Notes,
the Guaranty Agreements, the Hedging Agreements constituting Loan Documents,
this Agreement, or reimbursement obligations under the Letters of Credit, as
such agreements may be amended, supplemented or restated from time to time.
     Special Entity shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which the Borrower or one or more of its
other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).
     Subsidiary shall mean (i) any corporation of which at least a majority of
the outstanding shares of stock having by the terms thereof ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether or not at the time stock of any other class or classes
of such

14



--------------------------------------------------------------------------------



 



corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of its Subsidiaries or by the Borrower and one or
more of its Subsidiaries and (ii) any Special Entity. References to Subsidiaries
of the Borrower or any Obligor shall include the Unrestricted Entities.
     Taxes shall have the meaning assigned such term in Section 4.06(a).
     Termination Date shall mean (i) for purposes of the Revolver Facility, the
earlier of (a) April 13, 2010, and (b) the effective date that Lenders’ Revolver
Commitments are otherwise canceled or terminated.
     Type shall mean, with respect to any Loan, a Base Rate Loan or a LIBOR
Loan.
     Unrestricted Entities shall mean Atlas Pipeline Partners and its
Subsidiaries and any other Subsidiaries of the Borrower designated as
Unrestricted Entities by the Borrower and approved by Required Lenders.
     Wachovia shall mean Wachovia Bank, National Association.
     Wholly Owned Subsidiary shall mean a Subsidiary for which all of the
outstanding shares of stock or other equity of such entity is owned directly or
indirectly by Borrower.
     Section 1.03 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s independent public
accountants).
ARTICLE II
Commitments
     Section 2.01 Loans and Letters of Credit
     (a) Loans. Subject to and in reliance upon the terms, conditions,
representations and warranties in the Loan Documents, each Lender severally
agrees to make Loans to the Borrower during the period from and including
(i) the Closing Date or (ii) such later date that such Lender becomes a party to
this Agreement as provided in Section 12.06(b), to and up to, but excluding, the
Termination Date in respect of the Revolver Facility in an aggregate principal
amount at any one time outstanding up to, but not exceeding, the amount of such
Lender’s Revolver Commitment as then in effect; provided however, that the
aggregate principal amount of all such Loans by all Lenders hereunder at any one
time outstanding together with the LC Exposure shall not exceed the Aggregate
Maximum Revolver Amount. Subject to the terms of this Agreement, during the
period from the Closing Date to and up to, but excluding, the Termination Date
in respect of the Revolver Facility, the Borrower may borrow, repay and reborrow
the amount described in this Section 2.01(a).
     (b) Letters of Credit. During the period from and including the Closing
Date to, but excluding, five (5) Business Days prior to the Termination Date in
respect of the Revolver Facility, the Issuing Bank, as issuing bank for the
Lenders, agrees to extend credit for the account

15



--------------------------------------------------------------------------------



 



of any Obligor at any time and from time to time by issuing, renewing, extending
or reissuing Letters of Credit; provided however, that the LC Exposure at any
one time outstanding shall not exceed the lesser of (i) the LC Commitment or
(ii) the Aggregate Maximum Revolver Amount, as then in effect, minus the
aggregate principal amount of all Loans then outstanding. The Lenders shall
participate in such Letters of Credit according to their respective Percentage
Shares of the Revolver Facility. Each of the Letters of Credit shall (i) be
issued by the Issuing Bank, (ii) contain such terms and provisions as are
reasonably required by the Issuing Bank, (iii) be for the account of such
Obligor, and (iv) expire not later than the earlier of (A) twelve months from
the date of issuance of such Letter of Credit and (B) five (5) Business Days
before the Termination Date in respect of the Revolver Facility.
     (c) Limitation on Types of Loans. Subject to the other terms and provisions
of this Agreement, at the option of the Borrower, the Loans may be Base Rate
Loans or LIBOR Loans; provided that, without the prior written consent of the
Required Lenders, no more than five LIBOR Loans may be outstanding at any time.
     Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.
     (a) Borrowings. The Borrower shall give the Administrative Agent (which
shall promptly notify the Lenders) advance notice as hereinafter provided of
each borrowing hereunder, which shall specify (i) the aggregate amount of such
borrowing, (ii) the Type and (iii) the date (which shall be a Business Day) of
the Loans, and (iv) (in the case of LIBOR Loans) the duration of the Interest
Period therefor.
     (b) Minimum Amounts. If a borrowing consists in whole or in part of LIBOR
Loans, such LIBOR Loans shall be in amounts of at least Three Million Dollars
($3,000,000) or any whole multiple of One Million Dollars ($1,000,000) in excess
thereof. If a borrowing consists in whole or in part of Base Rate Loans, such
Base Rate Loans shall be in amounts of at least Three Million Dollars
($3,000,000) or integral multiples of One Million Dollars ($1,000,000) in excess
thereof.
     (c) Notices. All borrowings, continuations and conversions shall require
advance written notice to the Administrative Agent (which shall promptly notify
the Lenders) in the form of Exhibit B (or telephonic notice promptly confirmed
by such a written notice), which in each case shall be irrevocable, from the
Borrower to be received by the Administrative Agent not later than 11:00 a.m.
Charlotte, North Carolina time at least one Business Day prior to the date of
each Base Rate Loan borrowing and three Business Days prior to the date of each
LIBOR Loan borrowing, continuation or conversion. Without in any way limiting
the Borrower’s obligation to confirm in writing any telephonic notice, the
Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent.
     (d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of

16



--------------------------------------------------------------------------------



 



any LIBOR Loan may be continued as provided herein, provided that (i) any
continuation of any such Loan shall be (as to each Loan as continued for an
applicable Interest Period) in amounts of at least Three Million Dollars
($3,000,000) or any whole multiple of One Million Dollars ($1,000,000) in excess
thereof and (ii) no Default shall have occurred and be continuing. If a Default
shall have occurred and be continuing, each LIBOR Loan shall be converted to a
Base Rate Loan on the last day of the Interest Period applicable thereto.
     (e) Conversion Options. The Borrower may elect to convert all or any part
of any LIBOR Loan on the last day of the then current Interest Period relating
thereto to a Base Rate Loan by giving advance notice to the Administrative Agent
(which shall promptly notify the Lenders) of such election. Subject to the
provisions made in this Section 2.02(e), the Borrower may elect to convert all
or any part of any Base Rate Loan at any time and from time to time to a LIBOR
Loan by giving advance notice as provided in Section 2.02(c) to the
Administrative Agent (which shall promptly notify the Lenders) of such election.
All or any part of any outstanding Loan may be converted as provided herein,
provided that (i) any conversion of any Base Rate Loan into a LIBOR Loan shall
be (as to each such Loan into which there is a conversion for an applicable
Interest Period) in amounts of at least Three Million Dollars ($3,000,000) or
any whole multiple of One Million Dollars ($1,000,000) in excess thereof and
(ii) no Default shall have occurred and be continuing. If a Default shall have
occurred and be continuing, no Base Rate Loan may be converted into a LIBOR
Loan.
     (f) Advances. Not later than 12:00 p.m. Charlotte, North Carolina time on
the date specified for each the borrowing hereunder, each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower,
designated by the Borrower and maintained at the Principal Office, or in such
other accounts designated by the Borrower.
     (g) Letters of Credit. The Borrower shall give the Issuing Bank (which
shall promptly notify the Lenders of such request and their Percentage Share of
such Letter of Credit) advance notice to be received by the Issuing Bank not
later than 12:00 p.m. Charlotte, North Carolina time not less than three
Business Days prior thereto of each request for the issuance, and at least ten
Business Days prior to the date of the renewal or extension, of a Letter of
Credit hereunder which request shall specify (i) the amount of such Letter of
Credit, (ii) the date (which shall be a Business Day) such Letter of Credit is
to be issued, renewed or extended, (iii) the duration thereof, (iv) the name and
address of the beneficiary thereof, and (v) such other information as the
Issuing Bank may reasonably request, all of which shall be reasonably
satisfactory to the Issuing Bank. Subject to the terms and conditions of this
Agreement, on the date specified for the issuance, renewal or extension of a
Letter of Credit, the Administrative Agent shall issue, renew or extend such
Letter of Credit to the beneficiary thereof.
     In conjunction with the issuance of each Letter of Credit, the Borrower
shall execute a Letter of Credit Agreement. In the event of any conflict between
any provision of a Letter of Credit Agreement and this Agreement, the Borrower,
the Issuing Bank, the Administrative Agent and the Lenders hereby agree that the
provisions of this Agreement shall govern.
     The Issuing Bank will send to the Borrower and each Lender, immediately
upon issuance of any Letter of Credit, or an amendment thereto, a true and
complete copy of such Letter of Credit, or such amendment thereto.

17



--------------------------------------------------------------------------------



 



     Section 2.03 Changes of Commitments.
     (a) The Borrower shall have the right to terminate or to reduce the amount
of the Aggregate Maximum Revolver Amounts at any time, or from time to time,
upon not less than thirty (30) days’ prior notice to the Administrative Agent
(who shall promptly notify the Lenders) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction (which shall not be less than Three Million Dollars ($3,000,000) or
any whole multiple of One Million Dollars ($1,000,000) in excess thereof, and no
more than an amount by which the Aggregate Maximum Revolver Amounts would be
less than the aggregate outstanding principal amount of the Loans plus the LC
Exposure) and shall be irrevocable and effective only upon receipt by the
Administrative Agent.
     (b) The Aggregate Maximum Revolver Amounts, once terminated or reduced, may
not be reinstated.
     Section 2.04 Fees.
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender a commitment fee on the daily average unused amount
of the aggregate Revolver Commitments, up to, but excluding, the Termination
Date in respect of the Revolver Facility at a rate per annum equal to 0.50%.
Accrued commitment fees shall be payable quarterly in arrears on each Quarterly
Date and on the Termination Date in respect of the Revolver Facility.
     (b) Letter of Credit Fees.
     (i) The Borrower agrees to pay the Administrative Agent, for the account of
each Lender, commissions for issuing the Letters of Credit on the daily average
outstanding of the maximum liability of the Issuing Bank existing from time to
time under such Letter of Credit (calculated separately for each Letter of
Credit) at the rate per annum equal to the Applicable Margin in effect from time
to time for LIBOR Loans, provided, that each Letter of Credit shall bear a
minimum commission of Five Hundred Dollars ($500) and further provided, during
any period commencing on the date of an Event of Default until the same is paid
in full or all Events of Default are cured and waived, equal to the Post-Default
Rate. Each Letter of Credit shall be deemed to be outstanding up to the full
face amount of the Letter of Credit until the Issuing Bank has received the
canceled Letter of Credit or a written cancellation of the Letter of Credit from
the beneficiary of such Letter of Credit in form and substance acceptable to the
Issuing Bank, or for any reductions in the amount of the Letter of Credit (other
than from a drawing), written notification from the beneficiary of such Letter
of Credit. Such commissions are payable in advance at issuance of the Letter of
Credit for the first year thereof and thereafter, quarterly in arrears on each
Quarterly Date and upon cancellation or expiration of each such Letter of
Credit.
     (ii) The Borrower agrees to pay the Administrative Agent, for the account
of the Issuing Bank, commissions for issuing the Letters of Credit (calculated
separately for each Letter of Credit) equal to 0.125% of the face amount of each
Letter of Credit, payable upon issuance of such Letter of Credit.
     (iii) The Borrower shall pay to the Administrative Agent, for the account
of the Issuing Bank, other customery fees assessed by the Issuing Bank in
connection with the administration of its Letters of Credit.

18



--------------------------------------------------------------------------------



 



     (c) Fee Letter. The Borrower shall pay to Administrative Agent and the Sole
Lead Arranger for their respective accounts such other fees as are set forth in
the Fee Letter on the dates specified therein to the extent not paid prior to
the Closing Date.
     Section 2.05 Several Obligations. The failure of any Lender to make any
Loan to be made by it or to provide funds for disbursements or reimbursements
under Letters of Credit on the date specified therefor shall not relieve any
other Lender of its obligation to make its Loan or provide funds on such date,
but no Lender shall be responsible for the failure of any other Lender to make a
Loan to be made by such other Lender or to provide funds to be provided by such
other Lender.
     Section 2.06 Notes. The Loans made by each Lender shall be evidenced by a
Revolver Note dated as of (i) the Closing Date or (ii) the effective date of an
Assignment and Assumption, payable to the order of such Lender in a principal
amount equal to its Maximum Revolver Amount as originally in effect and
otherwise duly completed and such substitute Notes as required by Section 12.06.
The date, amount, Type, interest rate and Interest Period of each Loan made by
each Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer
may be endorsed by such Lender on the schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.
     Section 2.07 Prepayments.
     (a) Voluntary Prepayments. The Borrower may prepay the Base Rate Loans upon
not less than one (1) Business Day’s prior notice to the Administrative Agent
(which shall promptly notify the Lenders), which notice shall specify the
prepayment date (which shall be a Business Day) and the amount of the prepayment
(which shall be at least One Hundred Thousand Dollars ($100,000) or the
remaining aggregate principal balance outstanding on the Notes) and shall be
irrevocable and effective only upon receipt by the Administrative Agent,
provided that interest on the principal prepaid, accrued to the prepayment date,
shall be paid on the prepayment date. The Borrower may prepay LIBOR Loans on the
same conditions as for Base Rate Loans (except that prior notice to the
Administrative Agent shall be not less than three (3) Business Days for LIBOR
Loans) and in addition such prepayments of LIBOR Loans shall be subject to the
terms of Section 5.05 and shall be in an amount equal to all of the LIBOR Loans
for the Interest Period prepaid. In the event of a voluntary prepayment of any
Loans pursuant to this Section 2.07(a), Borrower shall be entitled to reborrow
such amounts pursuant to Section 2.01(a).
     (b) Generally. Prepayments permitted under this Section 2.07 shall be
without premium or penalty, except as required under Section 5.05 for prepayment
of LIBOR Loans. With respect to the Loans, any voluntary prepayments may be
reborrowed subject to the then effective Aggregate Maximum Revolver Amount.
     Section 2.08 Assumption of Risks. The Borrower assumes all risks of the
acts or omissions of any beneficiary of any Letter of Credit or any transferee
thereof with respect to its use of such Letter of Credit. Neither the Issuing
Bank (except in the case of gross negligence or willful misconduct on the part
of the Issuing Bank or any of its employees), its correspondents nor any Lender
shall be responsible for the validity, sufficiency or genuineness of
certificates or other documents or any endorsements thereon, even if such
certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or

19



--------------------------------------------------------------------------------



 



purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; the failure of any beneficiary or any
transferee of any Letter of Credit to comply fully with conditions required in
order to draw upon any Letter of Credit; or for any other consequences arising
from causes beyond the Issuing Bank’s control or the control of the Issuing
Bank’s correspondents. In addition, neither the Issuing Bank, the Administrative
Agent nor any Lender shall be responsible for any error, neglect, or default of
any of the Issuing Bank’s correspondents; and none of the above shall affect,
impair or prevent the vesting of any of the Issuing Bank’s, the Administrative
Agent’s or any Lender’s rights or powers hereunder or under the Letter of Credit
Agreements, all of which rights shall be cumulative. The Issuing Bank and its
correspondents may accept certificates or other documents that appear on their
face to be in order, without responsibility for further investigation of any
matter contained therein regardless of any notice or information to the
contrary. In furtherance and not in limitation of the foregoing provisions, the
Borrower agrees that any action, inaction or omission taken or not taken by the
Issuing Bank or by any correspondent for the Issuing Bank in good faith in
connection with any Letter of Credit, or any related drafts, certificates,
documents or instruments, shall be binding on the Borrower and shall not put the
Issuing Bank or its correspondents under any resulting liability to the
Borrower.
     Section 2.09 Obligation to Reimburse and to Prepay.
     (a) If a disbursement by the Issuing Bank is made under any Letter of
Credit, the Borrower shall pay to the Administrative Agent within two
(2) Business Days after notice of any such disbursement is received by the
Borrower, the amount of each such disbursement made by the Issuing Bank under
the Letter of Credit (if such payment is not sooner effected as may be required
under this Section 2.09 or under other provisions of the Letter of Credit),
together with interest on the amount disbursed from and including the date of
disbursement until payment in full of such disbursed amount at a varying rate
per annum equal to (i) the then applicable interest rate for Base Rate Loans
through the second Business Day after notice of such disbursement is received by
the Borrower and (ii) thereafter, the Post-Default Rate for Base Rate Loans (but
in no event to exceed the Highest Lawful Rate) for the period from and including
the third Business Day following the date of such disbursement to and including
the date of repayment in full of such disbursed amount. The obligations of the
Borrower under this Agreement with respect to each Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid or performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, but only to the fullest extent
permitted by applicable law, the following circumstances: (i) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
Security Instruments; (ii) any amendment or waiver of (including any default),
or any consent to departure from this Agreement (except to the extent permitted
by any amendment or waiver), any Letter of Credit or any of the Security
Instruments; (iii) the existence of any claim, set-off, defense or other rights
which the Borrower may have at any time against the beneficiary of any Letter of
Credit or any transferee of any Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the Security Instruments, the transactions
contemplated hereby or any unrelated transaction; (iv) any statement,
certificate, draft, notice or any other document presented under any Letter of
Credit proves to have been forged, fraudulent, insufficient or invalid in any
respect or any statement therein proves to have been untrue or inaccurate in any
respect whatsoever; (v) payment by the Issuing Bank under any Letter of Credit
against presentation of a draft certificate which appears on its face to comply,
but does not comply, with the terms of such Letter of Credit; and (vi) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

20



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank, except (i) where the Borrower or any
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct or (ii) in cases where the Administrative Agent makes payment
to the named beneficiary of a Letter of Credit.
     (b) In the event of the occurrence of any Event of Default or the maturity
of the Revolver Notes, whether by acceleration or otherwise, an amount equal to
the LC Exposure shall be deemed to be forthwith due and owing by the Borrower to
the Issuing Bank, the Administrative Agent and the Lenders as of the date of any
such occurrence; and the Borrower’s obligation to pay such amount shall be
absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower may now or hereafter have
against any such beneficiary, the Issuing Bank, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such payments shall be
held by the Issuing Bank on behalf of the Lenders as cash collateral securing
the LC Exposure in an account or accounts at the Principal Office; and the
Borrower hereby grants to and by its deposit with the Administrative Agent
grants to the Administrative Agent a security interest in such cash collateral.
In the event of any such payment by the Borrower of amounts contingently owing
under outstanding Letters of Credit and in the event that thereafter drafts or
other demands for payment complying with the terms of such Letters of Credit are
not made prior to the respective expiration dates thereof, the Administrative
Agent agrees, if no Event of Default has occurred and is continuing or if no
other amounts are outstanding under this Agreement, the Notes or the Security
Instruments, to remit to the Borrower amounts for which the contingent
obligations evidenced by the Letters of Credit have ceased.
     (c) Each Lender severally and unconditionally agrees that it shall promptly
reimburse the Issuing Bank an amount equal to such Lender’s Percentage Share of
any disbursement made by the Issuing Bank under any Letter of Credit that is not
reimbursed according to this Section 2.09.
     (d) Notwithstanding anything to the contrary contained herein, if no Event
of Default has occurred and is continuing, and subject to Availability under the
Revolver Facility, to the extent the Borrower has not reimbursed the Issuing
Bank for any drawn upon Letter of Credit within one (1) Business Day after
notice of such disbursement has been received by the Borrower, the amount of
such Letter of Credit reimbursement obligation shall automatically be funded by
the Lenders as a Loan hereunder and used by the Lenders to pay such Letter of
Credit reimbursement obligation. If an Event of Default has occurred and is
continuing, or if the funding of such Letter of Credit reimbursement obligation
as a Loan would cause the aggregate amount of all Loans outstanding to exceed
the Aggregate Maximum Revolver Amount (after reduction for LC Exposure), such
Letter of Credit reimbursement obligation shall not be funded as a Loan, but
instead shall accrue interest as provided in Section 2.09(a).
     Section 2.10 Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.

21



--------------------------------------------------------------------------------



 



ARTICLE III
Payments of Principal and Interest
     Section 3.01 Repayment of Loans.
     (a) Loans. The Principal Debt is due and payable on the Termination Date in
respect of the Revolver Facility.
     (b) Generally. The Borrower will pay to the Administrative Agent, for the
account of each Lender, the principal payments required by this Section 3.01.
     Section 3.02 Interest.
     (a) Interest Rates. The Borrower will pay to the Administrative Agent, for
the account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period commencing on the date such Loan is made to,
but excluding, the date such Loan shall be paid in full, at the following rates
per annum:
     (i) if such a Loan is a Base Rate Loan, the Base Rate (as in effect from
time to time) plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate; and
     (ii) if such a Loan is a LIBOR Loan, for each Interest Period relating
thereto, the Adjusted LIBOR for such Loan plus the Applicable Margin (as in
effect from time to time), but in no event to exceed the Highest Lawful Rate.
     (b) Post-Default Rate. Notwithstanding the foregoing, the Borrower will pay
to the Administrative Agent, for the account of each Lender, interest at the
applicable Post-Default Rate on any Loan made by such Lender, and (to the
fullest extent permitted by law) on any other amount payable by the Borrower
hereunder, under any Loan Document or under any Note held by such Lender to or
for account of such Lender, for the period commencing on the date of an Event of
Default until the same is paid in full or all Events of Default are cured or
waived.
     (c) Due Dates. Accrued interest on Base Rate Loans shall be payable on each
Quarterly Date commencing on October 1, 2006, and accrued interest on each LIBOR
Loan shall be payable on the last day of the Interest Period therefor and, if
such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, except that interest payable at
the Post-Default Rate shall be payable from time to time on demand and interest
on any LIBOR Loan that is converted into a Base Rate Loan (pursuant to
Section 5.04) shall be payable on the date of conversion (but only to the extent
so converted). Any accrued and unpaid interest on the Loans on the Termination
Date in respect of the Revolver Facility shall be paid on such date.
     (d) Determination of Rates. Promptly after the determination of any
interest rate provided for herein or any change therein, the Administrative
Agent shall notify the Lenders to which such interest is payable and the
Borrower thereof. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall, except in cases of manifest error, be final,
conclusive and binding on the parties.

22



--------------------------------------------------------------------------------



 



ARTICLE IV
Payments; Pro Rata Treatment; Computations; Etc.
     Section 4.01 Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, Letters of Credit, and the Letter of Credit
Agreements shall be made in Dollars, in immediately available funds, to the
Administrative Agent at such account as the Administrative Agent shall specify
by notice to the Borrower from time to time, not later than 12:00 p.m.
Charlotte, North Carolina time on the date on which such payments shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted by applicable law) defense, set-off or
counterclaim. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.
     Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided
herein, each Lender agrees that: (i) each borrowing from the Lenders under
Section 2.01 and each continuation and conversion under Section 2.02 shall be
made from the Lenders pro rata in accordance with their Percentage Share of the
aggregate Revolver Commitments, each payment of fees under Sections 2.04(a) and
2.04(b)(i), shall be made for account of the Lenders pro rata in accordance with
their Percentage Share of the aggregate Revolver Commitments, and each
termination or reduction of the amount of the Aggregate Maximum Revolver Amount
under Section 2.03(a) shall be applied to the Revolver Commitment of each
Lender, pro rata according to the amounts of its respective Revolver Commitment;
(ii) each payment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amount of the Loans held by the Lenders; (iii) each payment of
interest on Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest due and payable to the
respective Lenders; (iv) each reimbursement by the Borrower of disbursements
under Letters of Credit shall be made for account of the Issuing Bank or, if
funded by the Lenders, pro rata for the account of the Lenders in accordance
with the amounts of reimbursement obligations due and payable to each respective
Lender.
     Section 4.03 Computations. Interest on LIBOR Loans and fees shall be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which such
interest is payable, unless such calculation would exceed the Highest Lawful
Rate, in which case interest shall be calculated on the per annum basis of a
year of 365 or 366 days, as the case may be. Interest on Base Rate Loans shall
be computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such interest is payable.
     Section 4.04 Non-receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower prior
to the date on which such notifying party is scheduled to make payment to the
Administrative Agent (in the case of a Lender) of the proceeds of a Loan or a
payment under a Letter of Credit to be made by it hereunder or (in the case of
the Borrower) a payment to the Administrative Agent for account of one or more
of the Lenders hereunder

23



--------------------------------------------------------------------------------



 



(such payment being herein called the “Required Payment”), which notice shall be
effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date and, if such Lender or the Borrower (as the case may be) has not in
fact made the Required Payment to the Administrative Agent, the recipient(s) of
such payment shall, on demand, repay to the Administrative Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until, but excluding, the date the Administrative Agent
recovers such amount at a rate per annum which, for any Lender as recipient,
will be equal to the Federal Funds Rate, and for the Borrower as recipient, will
be equal to the Base Rate plus the Applicable Margin.
     Section 4.05 Set-off, Sharing of Payments, Etc.
     (a) The Borrower agrees that, in addition to (and without limitation of)
any right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender shall have the right and be entitled (after consultation with the
Administrative Agent), at its option, to offset balances held by it or by any of
its Affiliates for account of the Borrower or any Subsidiary at any of its
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (regardless of whether such
balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.
     (b) If any Lender shall obtain payment of any principal of or interest on
any Loan made by it to the Borrower under this Agreement (or reimbursement as to
any Letter of Credit) through the exercise of any right of set-off, banker’s
lien or counterclaim or similar right or otherwise, and, as a result of such
payment, such Lender shall have received a greater percentage of the principal
or interest (or reimbursement) then due hereunder by the Borrower to such Lender
than the percentage received by any other Lenders, it shall promptly (i) notify
the Administrative Agent and each other Lender thereof and (ii) purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans (or participations in Letters of Credit)
made by such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and/or interest on the Loans held by each of the Lenders (or
reimbursements of Letters of Credit). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share the benefits
of any recovery on such secured claim.

24



--------------------------------------------------------------------------------



 



     Section 4.06 Taxes.
     (a) Payments Free and Clear. Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 4.01, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Bank and the Administrative Agent, taxes
imposed on its income, and franchise or similar taxes imposed on it, by (i) any
jurisdiction (or political subdivision thereof) of which the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, is a citizen or
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof) in which the Administrative
Agent, the Issuing Bank or such Lender is organized, or (iii) any jurisdiction
(or political subdivision thereof) in which such Lender, the Issuing Bank or the
Administrative Agent is presently doing business which taxes are imposed solely
as a result of doing business in such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lenders,
the Issuing Bank or the Administrative Agent (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.06) such Lender, the Issuing Bank or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.
     (b) Other Taxes. In addition, to the fullest extent permitted by applicable
law, the Borrower agrees to pay any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, any Assignment and Assumption or
any Security Instrument (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. To the fullest extent permitted by applicable law, the
Borrower will indemnify each Lender, the Issuing Bank and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, but not limited
to, any Taxes or Other Taxes imposed by any Governmental Authority on amounts
payable under this Section 4.06) paid by such Lender, the Issuing Bank or the
Administrative Agent (on their behalf or on behalf of any Lender), as the case
may be, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted unless the payment of such Taxes was not correctly
or legally asserted and such Lender’s payment of such Taxes or Other Taxes was
the result of its gross negligence or willful misconduct. Any payment pursuant
to such indemnification shall be made within thirty (30) days after the date any
Lender, the Issuing Bank or the Administrative Agent, as the case may be, makes
written demand therefor. If any Lender, Issuing Bank or the Administrative Agent
receives a refund or credit in respect of any Taxes or Other Taxes for which
such Lender, Issuing Bank or the Administrative Agent has received payment from
the Borrower, it shall promptly notify the Borrower of such refund or credit and
shall, if no Default has occurred and is continuing, within thirty (30) days
after receipt of a request by the Borrower (or promptly upon receipt, if the
Borrower has requested application for such refund or credit pursuant hereto),
pay an amount equal to such refund or credit to the Borrower without interest
(but with any interest so refunded or credited), provided, that the Borrower,
upon the request of such

25



--------------------------------------------------------------------------------



 



Lender, the Issuing Bank or the Administrative Agent, agrees to return such
refund or credit (plus penalties, interest or other charges) to such Lender or
the Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund or credit.
     (d) Lender Representations.
     (i) Each Lender represents that it is either (1) a banking association or
corporation organized under the laws of the United States of America or any
state thereof or (2) it is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments, including fees, to
be made to it pursuant to this Agreement (A) under an applicable provision of a
tax convention to which the United States of America is a party or (B) because
it is acting through a branch, agency or office in the United States of America
and any payment to be received by it hereunder is effectively connected with a
trade or business in the United States of America. Each Lender that is not a
banking association or corporation organized under the laws of the United States
of America or any state thereof agrees to provide to the Borrower and the
Administrative Agent on the Closing Date, or on the date of its delivery of the
Assignment and Assumption pursuant to which it becomes a Lender, and at such
other times as required by United States law or as the Borrower or the
Administrative Agent shall reasonably request, two accurate and complete
original signed copies of either (1) Internal Revenue Service Form W-8ECI (or
successor form) certifying that all payments to be made to it hereunder will be
effectively connected to a United States trade or business (the “Form W-8ECI
Certification”) or (2) Internal Revenue Service Form W-8BEN (or successor form)
certifying that it is entitled to the benefit of a provision of a tax convention
to which the United States of America is a party which completely exempts from
United States withholding tax all payments to be made to it hereunder (the
“Form W-8BEN Certification”). In addition, each Lender agrees that if it
previously filed a Form W-8ECI Certification, it will deliver to the Borrower
and the Administrative Agent a new Form W-8ECI Certification prior to the first
payment date occurring in each of its subsequent taxable years; and if it
previously filed a Form W-8BEN Certification, it will deliver to the Borrower
and the Administrative Agent a new certification prior to the first payment date
falling in the third year following the previous filing of such certification.
Each Lender also agrees to deliver to the Borrower and the Administrative Agent
such other or supplemental forms as may at any time be required as a result of
changes in applicable law or regulation in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that the circumstances of such Lender at the
relevant time and applicable laws permit it to do so. If a Lender determines, as
a result of any change in either (i) a Governmental Requirement or (ii) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 4.06, or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the Borrower and the Administrative Agent of such fact. If a
Lender is organized under the laws of a jurisdiction outside the United States
of America, unless the Borrower and the Administrative Agent have received a
Form W-8BEN Certification or Form W-8ECI Certification satisfactory to them
indicating that all payments to be made to such Lender hereunder are not subject
to United States withholding tax, the Borrower shall withhold taxes from such
payments at the applicable statutory rate. Each Lender agrees to indemnify and
hold harmless the Borrower or Administrative Agent, as applicable, from any
United States taxes, penalties, interest and other expenses, costs and losses
incurred or payable by (i) the Administrative Agent as a result of such Lender’s

26



--------------------------------------------------------------------------------



 



failure to submit any form or certificate that it is required to provide
pursuant to this Section 4.06 or (ii) the Borrower or the Administrative Agent
as a result of their reliance on any such form or certificate which such Lender
has provided to them pursuant to this Section 4.06.
     (ii) For any period with respect to which a Lender has failed to provide
the Borrower with the form required pursuant to this Section 4.06, if any (other
than if such failure is due to a change in a Governmental Requirement occurring
subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under this Section 4.06
with respect to taxes imposed by the United States which taxes would not have
been imposed but for such failure to provide such forms; provided, however, that
if a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes.
     (iii) Any Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
the Administrative Agent or to change the jurisdiction of its Applicable Lending
Office or to contest any tax imposed if the making of such a filing or change or
contesting such tax would avoid the need for or reduce the amount of any such
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
ARTICLE V
Capital Adequacy
     Section 5.01 Additional Costs.
     (a) LIBOR Regulations, etc. The Borrower shall pay directly to each Lender
from time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs which it determines are attributable to its
making or maintaining of any LIBOR Loans or issuing or participating in Letters
of Credit hereunder or its obligation to make any LIBOR Loans or issue or
participate in any Letters of Credit hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such LIBOR Loans,
Letters of Credit (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
which: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any Note in respect of any of such LIBOR Loans or
Letters of Credit (other than taxes imposed on the overall net income of such
Lender or of its Applicable Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or Applicable Lending
Office); or (ii) imposes or modifies any reserve, special deposit, minimum
capital, capital ratio or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of such
Lender, or the Commitment or Loans of such Lender or the London interbank
market; or (iii) imposes any other condition affecting this Agreement or any
Note (or any of such extensions of credit or liabilities) or such Lender’s
Commitment or Loans. Each Lender will notify the Administrative Agent and the
Borrower of any event occurring after the Closing Date which will entitle such
Lender to compensation pursuant to this Section 5.01(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Applicable Lending Office for the
Loans of such Lender affected by

27



--------------------------------------------------------------------------------



 



such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender, provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the United
States. If any Lender requests compensation from the Borrower under this
Section 5.01(a), the Borrower may, by notice to such Lender, suspend the
obligation of such Lender to make additional Loans of the Type with respect to
which such compensation is requested until the Regulatory Change giving rise to
such request ceases to be in effect (in which case the provisions of
Section 5.04 shall be applicable).
     (b) Regulatory Change. Without limiting the effect of the provisions of
Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Closing Date affecting
(i) any Lender, (ii) the London interbank market or (iii) such Lender’s position
in such market), the Adjusted LIBOR, as determined in good faith by such Lender,
will not adequately and fairly reflect the cost to such Lender of funding its
LIBOR Loans, then, if such Lender so elects, by notice to the Borrower and the
Administrative Agent, the obligation of such Lender to make additional LIBOR
Loans shall be suspended until such Regulatory Change or other circumstances
ceases to be in effect (in which case the provisions of Section 5.04 shall be
applicable).
     (c) Capital Adequacy. Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication), the Borrower shall
pay directly to any Lender from time to time on request such amounts as such
Lender may reasonably determine to be necessary to compensate such Lender or its
parent or holding company for any costs which it determines are attributable to
the maintenance by such Lender or its parent or holding company (or any
Applicable Lending Office), pursuant to any Governmental Requirement following
any Regulatory Change, of capital in respect of its Commitment, its Note, or its
Loans or any interest held by it in any Letter of Credit, such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Borrower that
it is entitled to compensation pursuant to this Section 5.01(c) as promptly as
practicable after it determines to request such compensation.
     (d) Compensation Procedure. Any Lender notifying the Borrower of the
incurrence of Additional Costs under this Section 5.01 shall in such notice to
the Borrower and the Administrative Agent set forth in reasonable detail the
basis and amount of its request for compensation. Determinations and allocations
by each Lender for purposes of this Section 5.01 of the effect of any Regulatory
Change pursuant to Section 5.01(a) or (b), or of the effect of capital
maintained pursuant to Section 5.01(c), on its costs or rate of return of
maintaining Loans or its obligation to make Loans or issue Letters of Credit, or
on amounts receivable by it in respect of Loans or Letters of Credit, and of the
amounts required to compensate such Lender under this Section 5.01, shall be
conclusive and binding for all purposes, provided that such determinations and
allocations are made on a reasonable basis. Any request for additional
compensation under this Section 5.01 shall be paid by the Borrower within thirty
(30) days of the receipt by the Borrower of the notice described in this
Section 5.01(d).
     Section 5.02 Limitation on LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR for
any Interest Period:

28



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “Adjusted LIBOR” in
Section 1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or
     (b) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “Adjusted LIBOR” in Section 1.02 upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans; then the Administrative Agent shall give the
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.
     Section 5.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof and
such Lender’s obligation to make LIBOR Loans shall be suspended until such time
as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 5.04 shall be applicable).
     Section 5.04 Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03. If
the obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.01(b) or Section 5.03 has occurred and such
Lender so requests by notice to the Borrower, all Affected Loans of such Lender
then outstanding shall be automatically converted into Base Rate Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) Base Rate Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its Base Rate Loans.
     Section 5.05 Compensation. The Borrower shall pay to each Lender within
thirty (30) days of receipt of written request of such Lender (which request
shall set forth, in reasonable detail, the basis for requesting such amounts and
which shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:
     (a) any payment, prepayment or conversion of a LIBOR Loan properly made by
such Lender or the Borrower for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 10.02) on a date other than the
last day of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including but not limited
to, the failure of any of the conditions precedent specified in Article VI to be
satisfied) to borrow, continue or convert a LIBOR Loan from such Lender on the
date for such borrowing, continuation or conversion specified in the relevant
notice given pursuant to Section 2.02(c).
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified

29



--------------------------------------------------------------------------------



 



for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the interest component of the amount such Lender would have
bid in the London interbank market for Dollar deposits of leading banks in
amounts comparable to such principal amount and with maturities comparable to
such period (as reasonably determined by such Lender).
ARTICLE VI
Conditions Precedent
     Section 6.01 Initial Funding. The obligation of the Lenders to make the
Initial Funding is subject to the receipt by the Administrative Agent and the
Lenders of all fees then due and payable pursuant to Section 2.04 on or before
the Closing Date and the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this
Section 6.01, each of which shall be satisfactory to the Sole Lead Arranger in
form and substance (other than each item, if any, listed on Schedule 6.01, which
items are hereby permitted to be delivered after the Closing Date but not later
than the date for delivery of each such item specified on Schedule 6.01, or such
later date as the Administrative Agent may agree):
     (a) A certificate of the Secretary or an Assistant Secretary of the General
Partner setting forth (i) resolutions of its board of managers with respect to
the authorization of the General Partner to execute and deliver on behalf of
itself and each Obligor the Loan Documents to which each is a party and to enter
into the transactions contemplated in those documents, (ii) the officers of the
General Partner who are authorized to sign the Loan Documents to which each
Obligor is a party and who will, until replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the agreement of limited
partnership for Borrower, as amended, certified as being true and complete and
(v) the articles of organization of the General Partner, as amended, certified
as being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.
     (b) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Obligors.
     (c) The Notes, duly completed and executed for each Lender.
     (d) The Security Instruments, duly completed and executed in sufficient
number of counterparts; all original certificates of partnership units or
members’ equity, and blank stock powers and Intercompany Notes duly endorsed as
required under such Security Instruments.
     (e) An opinion of counsel to the Obligors acceptable to the Sole Lead
Arranger, with respect to the existence of the Obligors, due authorization and
execution of the Loan Documents, enforceability of the Loan Documents, including
without limitation the Security Instruments, and other matters incident to the
transactions herein contemplated as the Sole Lead Arranger may reasonably
request, each in form and substance satisfactory to the Sole Lead Arranger.
     (f) A certificate of insurance coverage of the Obligors evidencing that the
Obligors are carrying insurance in accordance with Section 7.17 and
Section 8.03(b).

30



--------------------------------------------------------------------------------



 



     (g) Appropriate UCC search certificates and other evidence satisfactory to
the Sole Lead Arranger with respect to the Obligors’ Properties reflecting no
prior Liens, other than Excepted Liens.
     (h) A certificate of a Responsible Officer certifying that (i) no Default
or Event of Default exists or would result from the Initial Funding, and
(ii) since December 31, 2005, there has occurred no Material Adverse Effect.
     (i) Satisfactory review by Sole Lead Arranger of all Material Agreements.
     (j) All authorizations, approvals or consents as may be necessary for the
execution, delivery and performance by any Obligor under this Agreement.
     (k) From any Obligor (other than Borrower) a Guaranty Agreement executed by
such Obligor.
     (l) A letter from CT Corporation System, Inc., or other agent acceptable to
the Administrative Agent, accepting service of process in the State of New York
on behalf of the Obligors not otherwise qualified to transact business in New
York
     (m) Such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.
     (n) The Borrower shall have received the net proceeds of a public offering
of limited partnership interests of the Borrower contemplated by the Form S-1 in
the amount of at least $25,000,000.
     Section 6.02 Initial and Subsequent Loans and Letters of Credit. The
obligation of the Lenders to make Loans to the Borrower upon the occasion of
each borrowing hereunder and to issue, renew, extend or reissue Letters of
Credit (including the Initial Funding) is subject to the further conditions
precedent that, as of the date of such Loans and after giving effect thereto:
     (a) no Default shall have occurred and be continuing;
     (b) no Material Adverse Effect shall have occurred; and
     (c) the representations and warranties made by the Borrower in Article VII
and in the Security Instruments shall be true on and as of the date of the
making of such Loans or issuance, renewal, extension or reissuance of a Letter
of Credit with the same force and effect as if made on and as of such date and
following such new borrowing, except to the extent such representations and
warranties are expressly limited to an earlier date.
     Each request for a borrowing or issuance, renewal, extension or reissuance
of a Letter of Credit by the Borrower hereunder shall constitute a certification
by the Borrower to the effect set forth in Section 6.02(c) (both as of the date
of such notice and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit as of the date thereof).
     Section 6.03 Certain Loans and Letters of Credit. The obligation of the
Lenders to make Loans to the Borrower upon the occasion of each borrowing
hereunder and to issue, renew, extend or reissue Letters of Credit (including
the Initial Funding), in each case if for the purposes of acquiring or

31



--------------------------------------------------------------------------------



 



carrying limited partnership units of Atlas Pipeline Partners, is subject to the
further conditions precedent that the Borrower and the Administrative Agent, on
behalf of the Lenders, shall have executed and delivered a Federal Reserve Form
U-1 provided for in the Margin Regulations, which shall contain statements that,
in the judgement of the Administrative Agent, permit the transactions
contemplated by such Loan or Letter of Credit to be made in accordance with the
Margin Regulations.
     Section 6.04 Conditions Precedent for the Benefit of Lender. All conditions
precedent to the obligations of the Lenders to make any Loan are imposed hereby
solely for the benefit of the Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan in the absence of strict compliance with
such conditions precedent.
     Section 6.05 No Waiver. No waiver of any condition precedent shall preclude
the Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or preclude the Lenders from thereafter
declaring that the failure of the Borrower to satisfy such condition precedent
constitutes a Default.
ARTICLE VII
Representations and Warranties
     Each of the Obligors represents and warrants to the Administrative Agent
and the Lenders that (each representation and warranty herein is given as of the
Closing Date and shall be deemed repeated and reaffirmed on the dates of each
borrowing and issuance, renewal, extension or reissuance of a Letter of Credit
as provided in Section 6.02):
     Section 7.01 Corporate Existence. Each of the Obligors: (i) is a limited
liability company or limited partnership duly organized, formed, legally
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable; (ii) has all requisite organizational
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.
     Section 7.02 Financial Condition. The audited consolidated balance sheet of
APL General Partner and its consolidated subsidiaries as at December 31, 2005,
the related consolidated statement of income, partners’ equity and cash flow of
APL General Partner and its consolidated subsidiaries for the fiscal year ended
on said date, in each case including, on a consolidated basis, Atlas Pipeline
Partners and its consolidated subsidiaries, heretofore furnished to each of the
Lenders, are complete and correct and fairly present the consolidated financial
condition of APL General Partner and its consolidated subsidiaries including, on
a consolidated basis, Atlas Pipeline Partners and its consolidated subsidiaries,
as at said date and the results of its operations for the fiscal year on said
date, all in accordance with GAAP, as applied on a consistent basis. Except as
reflected or referred to in such Financial Statements or the unaudited financial
statements of APL General Partner as at March 31, 2006, neither the Borrower,
nor APL General Partner, nor any Subsidiary of the Borrower has on the Closing
Date any material Debt, contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments. Since the date of the Financial Statements, neither the
business nor the Properties of APL General Partner, or any Subsidiary, including
Atlas Pipeline Partners and its consolidated subsidiaries, have been materially
and adversely affected.
     Section 7.03 Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, there is no litigation, legal, administrative or arbitral
proceeding, investigation or other action of any nature

32



--------------------------------------------------------------------------------



 



pending or, to the knowledge of the Obligors, threatened against or affecting
the Obligors or any Subsidiary which involves the possibility of any judgment or
liability against any Obligor or any Subsidiary not fully covered by insurance
(except for normal deductibles), and which would have a Material Adverse Effect.
     Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof, will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter, limited
partnership agreement, articles of organization or by-laws of the Obligors or
any Subsidiary, or any Governmental Requirement, or any agreement or instrument
to which any Obligor or any Subsidiary is a party or by which it is bound or to
which it or its Properties are subject, or constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Obligor or any Subsidiary pursuant to
the terms of any such agreement or instrument, other than the Liens created by
the Loan Documents.
     Section 7.05 Authority. Each Obligor and each Subsidiary thereof has all
necessary organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by each Obligor of the Loan Documents to which it is a
party have been duly authorized by all necessary organizational action on its
part; and the Loan Documents constitute the legal, valid and binding obligations
of each Obligor, enforceable in accordance with their terms.
     Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Obligor of the
Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the Security Instruments as
required by this Agreement.
     Section 7.07 Use of Loans. The proceeds of the Loans shall be used (i) for
general business purposes of the Obligors, including, without limitation,
working capital, purchase of debt or limited partnership units of Atlas Pipeline
Partners, fund general partner contributions of APL General Partner to Atlas
Pipeline Partners and purchase of a Permitted Acquisition, (ii) to pay fees and
expenses related to the Facility, and (iii) for Letters of Credit to support the
obligations of the Obligors. Neither the Borrower nor any other Obligor is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Margin Regulations) and
no part of the proceeds of any Loan hereunder will be used to buy or carry any
margin stock, except limited partnership units of Atlas Pipeline Partners in
compliance with the Margin Regulations and Section 6.03.
     Section 7.08 ERISA.
     (a) Each Obligor, each Subsidiary and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan.
     (b) Each Plan is, and has been, maintained in substantial compliance with
ERISA and, where applicable, the Code.
     (c) No act, omission or transaction has occurred which could result in
imposition on any Obligor, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed pursuant to

33



--------------------------------------------------------------------------------



 



Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.
     (d) No contingent obligations remain due to the termination of any Plan
(other than a defined contribution plan) or any trust created under any such
Plan since September 2, 1974. The only Plan that has been terminated was for The
Atlas Group, Inc. No liability to the PBGC (other than for the payment of
current premiums which are not past due) by any Obligor, any Subsidiary or any
ERISA Affiliate has been or is expected by any Obligor, any Subsidiary or any
ERISA Affiliate to be incurred with respect to any Plan. No ERISA Event with
respect to any Plan has occurred.
     (e) Full payment when due has been made of all amounts which any Obligor,
any Subsidiary or any ERISA Affiliate is required under the terms of each Plan
or applicable law to have paid as contributions to such Plan, and no accumulated
funding deficiency (as defined in section 302 of ERISA and section 412 of the
Code), whether or not waived, exists with respect to any Plan.
     (f) The actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not, as of the end of each Obligor’s
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.
     (g) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(l) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by an Obligor, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.
     (h) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the preceding six calendar
years, sponsored, maintained or contributed to, any Multiemployer Plan.
     (i) None of the Obligors, any Subsidiary or any ERISA Affiliate is required
to provide security under section 401 (a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.
     Section 7.09 Taxes. Except as set forth on Schedule 7.09, each Obligor and
its Subsidiaries have filed all United States federal income tax returns and all
other tax returns which are required to be filed by them, or otherwise obtained
appropriate extensions to file, and have paid all material taxes due pursuant to
such returns or pursuant to any assessment received by any Obligor or any
Subsidiary, except such taxes that are being contested in good faith by
appropriate proceedings and for which such Obligor or Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of each Obligor and its Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate. No tax lien has been filed and, to the knowledge of the
Obligors, no claim is being asserted with respect to any such tax, fee or other
charge.
     Section 7.10 Titles, etc. Except as otherwise set forth on Schedule 7.10:

34



--------------------------------------------------------------------------------



 



     (a) Each of the Obligors has good, sufficient and clear title to its
material Properties, free and clear of all adverse possession or abandonment
claims and Liens, except Excepted Liens.
     (b) All leases, rights of way, permits, licenses and agreements necessary
for the conduct of the business of each Obligor are valid and subsisting, in
full force and effect and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease rights of way, permits, licenses, which would
affect in any material respect the conduct of the business of any Obligor.
     (c) The rights, Properties and other assets presently owned, leased or
licensed by each Obligor, including, without limitation, all easements and
rights of way, include all rights, Properties and other assets necessary to
permit each Obligor to conduct its business in all material respects in the same
manner as its business has been conducted prior to the Closing Date.
     (d) All of the assets and Properties of each Obligor which are reasonably
necessary for the operation of its business are in good working condition and
are maintained in accordance with prudent business standards.
     Section 7.11 No Material Misstatements. To the Borrower’s knowledge, (i) no
written information, statement, exhibit, certificate, document or report (not
including financial projections referred to in clause (ii)) furnished to the
Administrative Agent and the Lenders (or any of them) by any Obligor in
connection with the negotiation of this Agreement contains any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statement contained therein not materially misleading in the light
of the circumstances in which made and (ii) all financial projections concerning
the Borrower and its Subsidiaries furnished to the Administrative Agent and the
Lenders (or any of them) have been prepared in good faith based upon reasonable
assumptions. There is no fact peculiar to any Obligor which has a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Administrative Agent by
or on behalf of the Obligors prior to, or on, the Closing Date in connection
with the transactions contemplated hereby.
     Section 7.12 Investment Company Act. None of the Obligors is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
     Section 7.13 Capitalization of General Partner and Subsidiaries.
     (a) To the Borrower’s knowledge, all issued and outstanding membership
units of the General Partner have been validly issued and are fully paid and
nonassessable and are owned by and issued to the Persons shown on Schedule 7.13
attached hereto.
     (b) Neither the Borrower nor any Subsidiary of the Borrower owns directly
or indirectly any capital stock, membership interest or partnership interest of
any other Person, other than Borrower’s ownership of the Subsidiaries described
on Schedule 7.13. The Borrower and each Subsidiary of the Borrower has good and
marketable title to all securities of the Subsidiaries issued to it, free and
clear of all liens and encumbrances, and all such securities have been duly and
validly issued and are fully paid and nonassessable. The authorized securities
and ownership of the Subsidiaries of the Borrower is as shown on Schedule 7.13
attached hereto and made a part hereof. There are no Subsidiaries of the
Borrower other than as disclosed on Schedule 7.13.

35



--------------------------------------------------------------------------------



 



     Section 7.14 Location of Business and Offices. Each Obligor’s principal
place of business and chief executive offices are located at the address stated
on the signature page of this Agreement.
     Section 7.15 Defaults under Material Agreements. None of the Obligors is in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default under any Material Agreement to which any Obligor or any
Subsidiary is a party or by which any Obligor or any Subsidiary is bound. No
Default hereunder has occurred and is continuing.
     Section 7.16 Environmental Matters. Except as would not have a Material
Adverse Effect (or with respect to clauses (c), (d) and (e) below, where the
failure to take such actions would not have a Material Adverse Effect):
     (a) Neither any Property of any Obligor or its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;
     (b) Without limitation of clause (a) above, no Property of any Obligor or
its Subsidiaries nor the operations currently conducted thereon or, to the best
knowledge of the Obligors, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws;
     (c) All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all Property of the Obligors or any of their Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and the Obligors and their Subsidiaries are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations;
     (d) All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of any Obligor or
its Subsidiaries have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Obligors, all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;
     (e) The Obligors and their Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances, solid
waste, or oil and gas exploration and production wastes, have been disposed of
or otherwise released and there has been no threatened release of any hazardous
substances on or to any Property of any Obligor or its Subsidiaries except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment; and
     (f) None of the Obligors or their Subsidiaries has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.

36



--------------------------------------------------------------------------------



 



     Section 7.17 Compliance with Laws. None of the Obligors nor their
Subsidiaries has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would have (in the event such violation or failure were
asserted by any Person through appropriate action) a Material Adverse Effect.
Except for such acts or failures to act as would not have a Material Adverse
Effect, the Properties of the Obligors (and properties unitized therewith) have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable laws and all rules, regulations and orders of all
duly constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of and
forming a part of the Properties.
     Section 7.18 Insurance. Schedule 7.18 attached hereto contains an accurate
and complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by the Obligors. All
such policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the date of the closing have been paid,
and no notice of cancellation or termination has been received with respect to
any such policy. Such policies are sufficient for compliance with all
requirements of law and of all agreements to which any Obligor is a party; are
valid, outstanding and enforceable policies; provide adequate insurance coverage
in at least such amounts and against at least such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business for the assets and
operations of the Obligors; will remain in full force and effect through the
respective dates set forth in Schedule 7.18 without the payment of additional
premiums; and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement. Schedule 7.18
identifies all material risks, if any, which each Obligor and their respective
general partner or sole member have designated as being self-insured. None of
the Obligors has been refused any insurance with respect to its assets or
operations, nor has its coverage been limited below usual and customary policy
limits, by an insurance carrier to which it has applied for any such insurance
or with which it has carried insurance during the last three years.
     Section 7.19 Hedging Agreements. Schedule 7.19 sets forth, as of the
Closing Date, a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of the Obligors, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counter party to each such
agreement.
     Section 7.20 Restriction on Liens. None of the Obligors is a party to any
agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to other Persons on
or in respect of their respective assets or Properties.
     Section 7.21 Material Agreements. Set forth on Schedule 7.21 is a complete
list of all agreements, indentures, purchase agreements, obligations in respect
of letters of credit, guarantees, partnership agreements, limited liability
company agreements, other organizational documents, joint venture agreements,
and other instruments that (i) are material to the Obligors’ business,
activities, and operation or ownership of such Obligors’ Property in effect or
to be in effect as of the Closing Date (other than the Hedging Agreements set
forth on Schedule 7.19) or (ii) provide for, evidence, secure or otherwise
relate to any Debt of any such Obligor and all obligations of any Obligor to
issuers of surety or appeal bonds issued for account of any such Obligor (the
agreements referenced in clauses (i) and (ii) hereto, collectively, the
“Material Agreements”). Upon request by Administrative Agent, the Borrower

37



--------------------------------------------------------------------------------



 



shall deliver, or caused to be delivered, to the Administrative Agent and the
Lenders a complete and correct copy of all such Material Agreements.
     Section 7.22 Relationship of Obligors. The Obligors are engaged in related
businesses and each Obligor is directly and indirectly dependent upon each other
Obligor for and in connection with their business activities and their financial
resources; and each Obligor has determined, reasonably and in good faith, that
such Obligor will receive substantial direct and indirect economic and financial
benefits from the extensions of credit made under this Agreement, and such
extensions of credit are in the best interests of such Obligor, having regard to
all relevant facts and circumstances.
     Section 7.23 Solvency. Each Obligor and its Subsidiaries individually and
on a consolidated basis are not insolvent as such term is used and defined in
the United States Bankruptcy Code.
ARTICLE VIII
Affirmative Covenants
     Each of the Obligors covenants and agrees that, so long as any of the
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Obligors hereunder:
     Section 8.01 Reporting Requirements. The Obligors shall deliver, or shall
cause to be delivered, to the Administrative Agent with sufficient copies of
each for the Lenders:
     (a) Annual Financial Statements. As soon as available and in any event
within ten (10) days after the Borrower is required to file the same with the
SEC, the audited consolidated and consolidating statements of income, partners’
equity, changes in financial position and cash flow for each of the Borrower and
its Consolidated Subsidiaries for such fiscal year, and the related consolidated
and consolidating balance sheets of the Borrower and its Consolidated
Subsidiaries as at the end of such fiscal year, and setting forth in each case
in comparative form the corresponding figures for the preceding fiscal year, and
accompanied by the related opinion of independent public accountants of
recognized national standing acceptable to the Administrative Agent which
opinion shall state that said financial statements fairly present the
consolidated and consolidating financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries as at the end of, and for, such
fiscal year and that such financial statements have been prepared in accordance
with GAAP, except for such changes in such principles with which the independent
public accountants shall have concurred and such opinion shall not contain a
“going concern” or like qualification or exception, but shall contain a
certification stating that, in making the examination necessary for their
opinion, they obtained no knowledge, except as specifically stated, of any
Default; provided, however, references in this Section 8.01(a) and in
Section 8.01(b) to Consolidated Subsidiaries shall include, on a Consolidated
basis, Atlas Pipeline Partners and its Consolidated Subsidiaries.
     (b) Quarterly Financial Statements. As soon as available and in any event
within twenty-five (25) days after any the Borrower is required to file the same
with the SEC, for of each of the first three fiscal quarterly periods of each of
its fiscal year for the Borrower and its Consolidated Subsidiaries, consolidated
and consolidating statements of income, partners’ equity, changes in financial
position and cash flow of the Borrower and its Consolidated Subsidiaries for
such period and for the period from the beginning of the respective fiscal year
to the end of such period, and the related consolidated and consolidating
balance sheets as at the end of such period, and setting forth in each case in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, accompanied by the certificate of a Responsible

38



--------------------------------------------------------------------------------



 



Officer, which certificate shall state that said financial statements fairly
present the consolidated and consolidating financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries in accordance with
GAAP, as at the end of, and for, such period (subject to normal year-end audit
adjustments).
     (c) Notice of Default, Etc. Promptly after any Obligor knows that any
Default or Event of Default has occurred, a notice of such Default or Event of
Default, describing the same in reasonable detail and the action the Borrower or
any Guarantor proposes to take with respect thereto.
     (d) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Obligor by independent accountants in
connection with any annual, interim or special audit made by them of the books
of such Obligor and its Subsidiaries, and a copy of any response by such
Obligor, or the general partner or sole member of such Obligor, to such letter
or report.
     (e) SEC Filings, Etc. Promptly upon its becoming available, each financial
statement, report, notice or proxy statement sent by the Borrower to its
unitholders generally and each regular or periodic report and any registration
statement, prospectus or written communication (other than transmittal letters)
in respect thereof filed by the Borrower with or received by the Borrower in
connection therewith from any securities exchange or the SEC or any successor
agency.
     (f) Hedging Agreements. As soon as available and in any event within
fifteen Business Days after the last day of each fiscal quarter, a report, in
form and substance satisfactory to the Administrative Agent, setting forth as of
the last Business Day of such fiscal quarter a true and complete list of all
Hedging Agreements of the Obligors, the material terms thereof (including the
type, term, effective date, termination date and notional amounts), the net mark
to market value therefor, any new credit support agreements relating thereto not
listed on Schedule 7.19, any margin required or supplied under any credit
support document, and the counter party to each such agreement.
     (g) Post-Closing Requirements. All agreements, documents, instruments, or
other items listed on Schedule 6.01 on or prior to the date specified for
delivery thereof, or such later date as the Administrative Agent may agree.
     (h) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of any Obligor (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as any Lender or the Administrative Agent may
reasonably request.
     (i) Compliance Certificate. The Borrower will furnish to the Administrative
Agent, at the time it furnishes each set of financial statements pursuant to
paragraph (a) or (b) above, a certificate substantially in the form of Exhibit C
executed by a Responsible Officer (i) certifying as to the matters set forth
therein and stating that no Default has occurred and is continuing (or, if any
Default has occurred and is continuing, describing the same in reasonable
detail), and (ii) setting forth in reasonable detail the computations necessary
to determine whether the Borrower is in compliance with Sections 9.13, 9.14, and
9.15, as of the end of the respective fiscal quarter or fiscal year.

39



--------------------------------------------------------------------------------



 



     Section 8.02 Litigation. The Obligors shall promptly give to the
Administrative Agent notice of any litigation or proceeding against or adversely
affecting any such Obligor in which the amount claimed exceeds Five Hundred
Thousand Dollars ($500,000) or an aggregate of claims in excess of One Million
Dollars ($1,000,000) and is not otherwise covered in full by insurance (subject
to normal and customary deductibles and for which the insurer has not assumed
the defense), or in which injunctive or similar relief is sought. Each Obligor
will promptly notify the Administrative Agent and each of the Lenders of any
claim, judgment, Lien or other encumbrance affecting any Property of such
Obligor or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed Five Hundred Thousand Dollars
($500,000) or an aggregate of such claims in excess of One Million Dollars
($1,000,000).
     Section 8.03 Maintenance, Etc.
     (a) Generally. Except as permitted under Section 9.09, each Obligor shall
preserve and maintain its organization existence and all of its material rights,
privileges and franchises; keep books of record and account in which full, true
and correct entries will be made of all dealings or transactions in relation to
its business and activities; comply with all Governmental Requirements if
failure to comply with such requirements will have a Material Adverse Effect;
pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;
upon reasonable notice, permit representatives of the Administrative Agent or
any Lender, during normal business hours, to examine, copy and make extracts
from its books and records, to inspect its Properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by such Lender or the Administrative Agent (as the case may be); and keep, or
cause to be kept, insured by financially sound and reputable insurers all
Property of a character usually insured by Persons engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such Persons and carry such other
insurance as is usually carried by such Persons including, without limitation,
environmental risk insurance to the extent reasonably available.
     (b) Proof of Insurance. Contemporaneously with the delivery of the
financial statements required by Section 8.01(a) to be delivered for each year,
the Borrower will furnish or cause to be furnished to the Administrative Agent
and the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and “additional insured” and, if requested, will furnish the
Administrative Agent and the Lenders copies of the applicable policies.
     (c) Properties. Each Obligor will cause to be done all things reasonably
necessary to preserve and keep in good repair, working order and efficiency all
of its material Properties including, without limitation, all equipment,
machinery and facilities, and from time to time will make all the reasonably
necessary repairs, renewals and replacements so that at all times the state and
condition of its material Properties will be fully preserved and maintained,
except to the extent that such failure would not have a Material Adverse Effect.
Each Obligor will promptly: (i) pay and discharge, or make reasonable and
customary efforts to cause to be paid and discharged, all rentals, royalties,
expenses and indebtedness accruing under the rights of way, licenses, leases or
other agreements affecting or pertaining to its material Properties,
(ii) perform or make reasonable and customary efforts to cause to be performed,
in accordance with industry standards, the obligations required by each and all
of the rights of way, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its material Properties, (iii) will do all other

40



--------------------------------------------------------------------------------



 



things necessary to keep unimpaired, except for Liens described in Section 9.02,
its rights with respect to its material Properties. Each Obligor will operate
its material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.
Section 8.04 Environmental Matters.
     (a) Establishment of Procedures. The Obligors will establish and implement
such procedures as may be reasonably necessary to continuously determine and
assure that any failure of the following does not have a Material Adverse
Effect: (i) all Property of the Obligors and the operations conducted thereon
and other activities of the Obligors are in compliance with and do not violate
the requirements of any Environmental Laws, (ii) no Hydrocarbons, hazardous
substances or solid wastes are disposed of or otherwise released on or to any
Property owned by any such party except in compliance with Environmental Laws,
(iii) no hazardous substance will be released on or to any such Property in a
quantity equal to or exceeding that quantity which requires reporting pursuant
to Section 103 of CERCLA, and (iv) no oil, oil and gas exploration and
production wastes or hazardous substance is released on or to any such Property
so as to pose an imminent and substantial endangerment to public health or
welfare or the environment.
     (b) Notice of Action. The Obligors will promptly notify the Administrative
Agent and the Lenders in writing of any threatened action, investigation or
inquiry by any Governmental Authority of which any Obligor has knowledge in
connection with any Environmental Laws, excluding routine testing and corrective
action which might result in the Borrower or any Subsidiary being liable for the
payment or performance of obligations in excess of Ten Thousand Dollars
($10,000) with respect to any such event or in excess of One Hundred Thousand
Dollars ($100,000) in the aggregate with respect to all such events.
     (c) Future Acquisitions. In the event environmental remediation costs in
excess of Five Hundred Thousand Dollars ($500,000) are identified in respect of
any acquisition of pipeline Properties or other material Properties, the
Obligors will provide environmental audits and tests in form and scope as may be
reasonably requested by the Administrative Agent and the Lenders (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority) in connection with such future acquisitions of
pipeline Properties or other material Properties.
     Section 8.05 Further Assurances. The Obligors will cure promptly any
defects in the creation and issuance of the Notes and the execution and delivery
of the Security Instruments and this Agreement. The Obligors at their expense
will promptly execute and deliver to the Administrative Agent upon request all
such other documents, agreements and instruments to comply with or accomplish
the covenants and agreements of the Obligors in any Loan Document, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in any Loan Document, or to state more fully
the security obligations set out herein or in any Loan Document, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith.
     Section 8.06 Performance of Obligations. The Borrower will pay the Notes
according to the reading, tenor and effect thereof; the Guarantors will pay
under the Guarantees according to the terms thereof, and the Obligors will
perform every act and discharge all of the obligations to be performed and

41



--------------------------------------------------------------------------------



 



discharged by them under this Agreement and any other Loan Document, at the time
or times and in the manner specified.
     Section 8.07 Title Curative. The Obligors shall cure, or cause to be cured,
any title defects or exceptions which are not Excepted Liens.
     Section 8.08 Additional Collateral.
     (a) Lien on Properties. At all times hereunder that the Indebtedness
remains unpaid, including whenever any Obligor acquires any additional
Properties, Obligors shall grant to the Administrative Agent for the benefit of
the Lenders as security for the Indebtedness a first-priority Lien interest
(subject only to Excepted Liens) covering such Properties under the Security
Instruments. Such Lien will be created and perfected by and in accordance with
the provisions of mortgages, deeds of trust, security agreements and financing
statements, or other Security Instruments, all in form and substance
satisfactory to the Administrative Agent in its sole discretion and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.
     (b) Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 8.08(a) above, the Borrower or such Obligor will
provide to the Administrative Agent title information in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Obligor’s interests in such Properties.
     (c) Legal Opinions. Promptly after the filing of any new Security
Instrument in any state, upon the request of the Administrative Agent, the
Obligors will provide, or cause to be provided, to the Administrative Agent an
opinion addressed to the Administrative Agent for the benefit of the Lenders in
form and substance satisfactory to the Administrative Agent in its sole
discretion from counsel acceptable to Administrative Agent, stating that the
Security Instrument is valid, binding and enforceable in accordance with its
terms and in legally sufficient form for such jurisdiction.
     (d) Subordination of Obligor’s Liens.
     (i) Each Obligor hereby subordinates and assigns in favor of Administrative
Agent for the benefit of the Lenders any and all liens, statutory or otherwise,
and any rights of offset contractual or otherwise it has or may have in the
future against such Obligors’ interests in its Properties and revenues
attributable to its interest therein, including the Contracts and Records
(defined below).
     (ii) Any officer or employee of Administrative Agent is expressly granted
the right at its option upon not less than one (1) Business Day’s notice, to
visit and inspect (a) each Obligors’ offices, including all books and records,
contracts and other agreements that relate to its Properties, whether such data,
information or agreements are in written form or electronic format (the
“Contracts and Records”), and to examine, take copies and extracts therefrom,
and (b) any of its Properties.
     (iii) Following the occurrence and during the continuance of an Event of
Default, each Obligor acknowledges that the Administrative Agent is expressly
granted the right to exercise any and all liens, statutory or otherwise, rights
of offset or recoupment it has and to receive the monies, income, proceeds, or
benefits attributable to the Properties of such Obligor, to hold the same as
security for the Indebtedness and to

42



--------------------------------------------------------------------------------



 



apply it on the principal and interest or other amounts owing on any of the
Indebtedness, whether or not then due, in such order or manner as Administrative
Agent may elect.
     (iv) In the event of a foreclosure, deed in lieu, or other transfer of
record or beneficial ownership or operations of its Properties, each Obligor, as
bailee, agrees to cooperate and assist Administrative Agent and its officers,
agents and counsel in the peaceful transfer and delivery of such Contracts and
Records to such party or parties as Administrative Agent may in writing direct.
     (v) Following the occurrence and during the continuance of an Event of
Default and within thirty (30) days after receipt of notice from Administrative
Agent, Obligors will relinquish their respective rights to operate their
pipelines and other material Properties to the Administrative Agent or its
designee.
     Section 8.09 Subordination of Intercompany Debt. Any Intercompany Notes or
advances of any Obligor howsoever evidenced by journal entries or otherwise now
or hereafter owed to or held by any other Obligor are hereby subordinated to the
Indebtedness of such other Obligor to the Lenders, and any document or
instrument evidencing such loans or advances shall contain a legend giving
notice of such subordination. Any such Intercompany Notes or advances of any
other Obligor due to such Obligor, if the Administrative Agent so requests,
shall be collected, enforced and received by such Obligor as trustee for the
Lenders and be paid over to the Administrative Agent for the account of the
Lenders on account of the Indebtedness but without affecting in any manner the
liability of such Obligor under the other provisions of this Agreement or any
other Loan Document. Any Lien, claim, right or other encumbrance on any property
of any Obligor in favor of any other Obligor is hereby subordinated in all
respects to the Liens granted to the Administrative Agent for the benefit of the
Lenders.
     Section 8.10 Corporate Identity. The Borrower shall do or cause to be done
(or refrain from doing or causing to be done, as the case may be) all things
necessary to ensure that the separate legal identity of the Borrower and General
Partner will at all times be respected and that neither the Borrower, General
Partner nor any of Borrower’s Subsidiaries will be liable for any obligations,
contractual or otherwise, of Atlas or any of the Atlas Direct Subsidiaries or
other entity in which Atlas or any Atlas Direct Subsidiaries owns any equity
interest (other than the Borrower, General Partner and Borrower’s Subsidiaries).
Without limiting the foregoing, the Borrower will (i) observe, and cause the
General Partner to observe, all requirements, procedures and formalities
necessary or advisable in order that the Borrower will for all purposes be
considered a validly existing entity separate and distinct from the General
Partner, (ii) not permit any commingling of the assets of the General Partner,
Atlas, or the Atlas Direct Subsidiaries with assets of the Borrower or any of
its Subsidiaries which would prevent such assets of such persons from being
readily distinguished from the assets of the Borrower and its Subsidiaries and
(iii) take reasonable and customary actions to ensure that creditors of the
General Partner, Atlas or the Atlas Direct Subsidiaries are aware that each such
Person is an entity separate and distinct from the Borrower and its
Subsidiaries.
     Section 8.11 ERISA Information and Compliance. The Obligors will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent with sufficient copies to the Lenders
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature thereof, what
action the Obligors, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or

43



--------------------------------------------------------------------------------



 



proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (iii) immediately upon receipt thereof, copies of any
notice of the PBGCs intention to terminate or to have a trustee appointed to
administer any Plan. With respect to each Plan (other than a Multiemployer
Plan), the Obligors will, and will cause each Subsidiary and ERISA Affiliate to,
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any lien, all of
the contribution and funding requirements of section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to sections 4006 and 4007 of ERISA.
     Section 8.12 Restricted/Unrestricted Subsidiaries. Unless otherwise
consented to by Required Lenders, the Obligors will: (i) maintain entity records
and books of account separate from those of any other entity, including
Unrestricted Entities, which is an Affiliate of such entity; and (ii) not
commingle its funds or assets with those of any other entity, including
Unrestricted Entities, which is an Affiliate of such entity. Further, the
Borrower:
     (a) will not, and will not permit any Obligor to guaranty any Indebtedness
of any of the Unrestricted Entities;
     (b) will not permit any Unrestricted Entity to hold any equity or other
ownership interest in any Obligor; and
     (c) will operate each Unrestricted Entity in such a manner as to make it
apparent to all creditors of such Unrestricted Entity that such Unrestricted
Entity is a legal entity separate and distinct from all of the Obligors and as
such is solely responsible for its own debts.
     Section 8.13 Material Agreements. The Obligors will enforce the obligations
of Affiliates that are parties to the Material Agreements to the same extent as
they would enforce similar obligations of unrelated third parties.
     Section 8.14 Guaranties. As an inducement to the Administrative Agent and
the Lenders to enter into this Agreement, each Obligor (other than the Borrower)
shall execute and deliver to Administrative Agent a Guaranty Agreement
substantially in the form and upon the terms of Exhibit G, providing for the
guaranty of payment and performance of the Indebtedness. In addition, at the
time of the formation or acquisition of any Subsidiary (other than the
Unrestricted Entities), the Borrower shall cause such Subsidiary to execute and
deliver to the Administrative Agent (i) a Guaranty Agreement substantially in
the form and upon the terms of Exhibit G, providing for the guaranty of payment
and performance of the Indebtedness, (ii) Security Instruments in form and
substance satisfactory to the Administrative Agent creating liens and security
interests in all assets and properties of such Subsidiary and in the equity
interest in such Subsidiary except for any equity interests in Unrestricted
Entities, and (iii) such other documents and instruments as may be required with
respect to such Subsidiary pursuant to Section 8.05. At the time of the
formation or acquisition of any Subsidiary or any Unrestricted Entity, Borrower
shall cause such Subsidiary or Unrestricted Entity to execute and deliver to
Administrative Agent certified copies of such Subsidiary’s, or Unrestricted
Entity’s, as the case may be, organizational documents.

44



--------------------------------------------------------------------------------



 



ARTICLE IX
Negative Covenants
     The Obligors covenant and agree that, so long as any of the Commitments are
in effect and until payment in full of Loans hereunder, all interest thereon and
all other amounts payable by the Obligors hereunder, without the prior written
consent of the Required Lenders:
     Section 9.01 Debt. None of the Obligors will incur, create, assume or
permit to exist any Debt, except:
     (a) the Notes or other Indebtedness or any guaranty of or suretyship
arrangement for the Notes or other Indebtedness;
     (b) Debt of the Borrower disclosed in Schedule 9.01, and any renewals or
extensions (but not increases) thereof;
     (c) accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 90 days past the invoice or billing date, are being contested in
good faith by appropriate proceedings if reserves adequate under GAAP shall have
been established therefor;
     (d) Debt under leases permitted under Section 9.08 ;
     (e) Following a Permitted Acquisition, Debt associated with bonds or surety
obligations pursuant to Governmental Requirements in connection with the
operation of any Obligor’s Properties;
     (f) Debt of the Obligors under Hedging Agreements permitted under
Section 9.07;
     (g) Intercompany Debt, provided, that any such Intercompany Debt is (i) if
in excess of One Hundred Thousand Dollars ($100,000), evidenced by an
Intercompany Note which has been pledged to secure the Indebtedness and is in
the possession of the Administrative Agent, and (ii) subordinated to the
Indebtedness upon terms and conditions satisfactory to the Administrative Agent;
     (h) Debt of the Borrower to the General Partner to enable the General
Partner to pay general and administrative costs and expenses of the Borrower in
scope approved by the Administrative Agent; and
     (i) Debt of the Borrower not otherwise described under subparagraphs (a)
through (h) above not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate.
     Section 9.02 Liens. None of the Obligors will create, incur, assume or
permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:
     (a) Liens in favor of the Administrative Agent for the benefit of the
Lenders securing the payment of any Indebtedness;
     (b) (i) Liens of the type described in clause (i) or (ii) of the definition
of Excepted Liens on debt or equity interests in Atlas Pipeline Partners or APL
General Partner, but only to

45



--------------------------------------------------------------------------------



 



the extent such Liens are inchoate and (ii) Excepted Liens on Property of any
Obligor other than debt or equity interests in Atlas Pipeline Partners or APL
General Partner;
     (c) Liens securing leases allowed under Section 9.08, but only on the
Property under lease;
     (d) Liens on cash or securities (other than debt or equity interests in
Atlas Pipeline Partners or APL General Partner) of an Obligor securing the Debt
described in Section 9.01(e);
     (e) Liens in existence on the date hereof securing Debt of the Borrower
disclosed in Schedule 9.01, provided, that no such Liens shall be extended to
cover any additional Property after the date hereof and the amount of Debt
secured thereby is not increased; and
     (f) purchase money Liens upon or in any Property acquired by the Borrower
or any of its Subsidiaries to secure the deferred portion of the purchase price
of Property or to secure Debt incurred to finance the acquisition of such
Property, provided, that (i) no such Lien shall be extended to cover property
other than the property being acquired, and (ii) the Debt thereby secured is
permitted by Section 9.01(i).
     Section 9.03 Investments, Loans and Advances. No Obligors will make or
permit to remain outstanding any loans or advances to or investments in any
Person, except that the foregoing restriction shall not apply to:
     (a) accounts receivable arising in the ordinary course of business;
     (b) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;
     (c) commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s;
     (d) deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least One Hundred Million Dollars
($100,000,000.00) (as of the date of such Lender’s or bank or trust company’s
most recent financial reports) and has a short term deposit rating of no lower
than A2 or P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively;
     (e) deposits in money market funds investing exclusively in investments
described in Section 9.03(c), or 9.03(d);
     (f) investments, loans or advances in or to another Obligor permitted under
Section 9.01(g);
     (g) Loans and advances by Borrower to General Partner to pay general and
administrative expenses of the Borrower pursuant to the Limited Partnership
Agreement;
     (h) Other loans or advances not otherwise described under subparagraphs (a)
through (g) above not to exceed in the aggregate Fifty Thousand Dollars
($50,000);

46



--------------------------------------------------------------------------------



 



     (i) purchase of debt or limited partnership units of Atlas Pipeline
Partners or general partner contributions of APL General Partner to Atlas
Pipeline Partners; or
     (j) Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, provided that (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom, (ii) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor,
(iii) the Borrower shall be in pro forma compliance with the covenants set forth
in Sections 9.13, 9.14 and 9.15 based on the trailing 12 quarters and as
adjusted for such acquisition, (iv) such acquired Person (other than an
Unrestricted Entity) or assets shall not be subject to any material liabilities
except as permitted by this Agreement, (v) a first priority perfected lien and
security interest shall be granted to the Administrative Agent for the benefit
of the Lenders in such acquired assets and (vi) after giving effect to such
acquisition Borrower and its Subsidiaries (excluding for this purpose the
Unrestricted Entities), taken as a whole, are primarily engaged in lines of
business that are both (A) qualified businesses of master limited partnerships
and (B) midstream energy related; provided however, that nothing herein shall
require any Unrestricted Entity to grant a first priority lien in its assets.
     Section 9.04 Dividends, Distributions and Redemptions. The Borrower will
not declare or pay any dividend, purchase, redeem or otherwise acquire for value
any of its stock now or hereafter outstanding, return any capital to its
unitholders or make any distribution of its assets to its unitholders if an
Event of Default has occurred and is continuing or would occur as a result of
such distribution.
     Section 9.05 Dispositions; Sales and Leasebacks. No Obligor will Dispose of
any limited or general partnership units or interests in Atlas Pipeline Partners
or (except for Disposition in the ordinary course of business of immaterial
assets) any other assets of such Obligor. Borrower shall not Dispose of any
interest in APL General Partner. No Obligors will enter into any arrangement,
directly or indirectly, with any Person whereby any such Obligor shall sell or
transfer any of its Property, whether now owned or hereafter acquired, and
whereby such Obligor shall then or thereafter rent or lease as lessee such
Property or any part thereof or other Property which such Obligor intends to use
for substantially the same purpose or purposes as the Property sold or
transferred.
     Section 9.06 Nature of Business. No Obligor will allow any material change
to be made in the character of its business as the owner of limited and/or
general partner interests of Atlas Pipeline Partners, except for Permitted
Acquisitions. None of the Obligors shall materially amend, waive or modify any
of their Material Agreements in any manner that could reasonably be expected to
cause any material and adverse effect on the Administrative Agent’s and the
Lenders’ interests in the collateral securing the Indebtedness, or the
Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.
     Section 9.07 Hedging Agreements. Obligors shall not enter into or in any
manner be liable on any Hedging Agreement, except:
     (a) Following a Permitted Acquisition, Hedging Agreements entered into with
the purpose and effect of fixing prices on Hydrocarbons; provided, that at all
times: (1) no such contract shall be for speculative purposes; (2) such
contracts shall be on terms satisfactory to Administrative Agent and the
Required Lenders; (3) the agreements documenting such Hedging Agreements do not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party; (4) no
such Hedging Agreement, when aggregated with all Hedging Agreements permitted
under this Section 9.07(a), requires any Obligor party thereto to deliver more
than eighty percent (80%) of the total

47



--------------------------------------------------------------------------------



 



estimated throughput of Hydrocarbon volumes owned by any Obligor for its own
account on such Obligor’s Properties and associated processing facilities; and
(5) each such contract shall be with a Lender or an Affiliate of a Lender, or
with a counterparty or have a guarantor of the obligation of the counterparty
who, at the time the contract is made, has long-term obligations rated AA or Aa2
or better, respectively, by S&P or Moody’s.
     (b) Hedging Agreements entered into with the purpose and effect of fixing
interest rates on a principal amount of the Notes of the Borrower that is
accruing interest at a variable rate; provided, that (1) no such contract shall
be for speculative purposes; (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Borrower to be hedged by such contract;
(3) the aggregate notional amount of such Hedging Agreements shall not exceed
one hundred percent (100%) of the principal outstanding under the Notes; and
(4) each such contract shall be with a Lender or an Affiliate of a Lender, or
with a counterparty or have a guarantor of the obligation of the counterparty
who, at the time the contract is made, has long-term obligations rated AA or Aa2
or better, respectively, by S&P or Moody’s (or a successor credit rating
agency).
     (c) In the event any Obligor enters into a Hedging Agreement with any of
the Lenders, the contingent obligation evidenced under such Hedging Agreement
shall not be applied against such Lender’s Commitment. Any Indebtedness incurred
under any Hedging Agreement with any Lender shall be treated as Indebtedness
pari passu with all Indebtedness otherwise incurred hereunder or under the other
Loan Documents and shall be secured under the Security Instruments.
     Section 9.08 Limitation on Leases. None of the Obligors will create, incur,
assume or permit to exist any obligation for the payment of rent or hire of
Property of any kind whatsoever real or personal including capital leases which
would cause the aggregate amount of all payments made by such Obligors pursuant
to all such leases or lease agreements to exceed Five Hundred Thousand Dollars
($500,000) in any period of twelve consecutive calendar months during the life
of such leases, excluding however (i) oil and gas leases or rights of way
acquired in the ordinary course of business solely with respect to the right to
maintain flow lines or gathering lines or sales lines across the lands subject
thereto, and (ii) equipment leases in the ordinary course of business for
compression of Hydrocarbons gathered and transported through pipelines under
leases or lease agreements.
     Section 9.09 Mergers, Etc. None of the Obligors will merge into or with or
consolidate with any other Person, or liquidate, sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property or assets (whether now owned or hereafter
acquired) to or in favor of any other Person, except, so long as no Default
exists or would result therefrom, (i) any Subsidiary may merge with (a) the
Borrower, provided, that the Borrower shall be the continuing or surviving
Person, or (b) any one or more other Subsidiaries, provided, that that if a
wholly-owned Subsidiary is merging with another Subsidiary, a wholly-owned
Subsidiary shall be the continuing or surviving Person, and (ii) any Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Subsidiary; provided,
that if the transferor in such a transaction is a Guarantor, then the transferee
must either be the Borrower or a Guarantor.
     Section 9.10 Proceeds of Notes and Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the

48



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect.
     Section 9.11 ERISA Compliance. The Obligors will not at any time engage in
a transaction which could be subject to Section 4069 or 4212(c) of ERISA, or
permit any Plan maintained by a Company to (i) engage in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code); (ii) fail to
comply with ERISA or any other applicable Laws; or (iii) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), which,
with respect to each event listed above, could be reasonably expected to have a
Material Adverse Effect.
     Section 9.12 Sale or Discount of Receivables. None of the Obligors nor any
Subsidiary will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.
     Section 9.13 Interest Expense Coverage Ratio. The Borrower will not permit
the ratio of Consolidated EBITDA of the Borrower to its Consolidated Interest
Expense as of the end of any fiscal quarter of the Borrower (calculated
quarterly based upon the four most recently completed quarters) to be less than
3.00 to 1.00.
     Section 9.14 Combined Leverage Ratio. The Borrower will not permit the
ratio of the sum of Consolidated Funded Debt of the Borrower plus the
Consolidated Funded Debt of Atlas Pipeline Partners to the “Consolidated EBITDA”
of Atlas Pipeline Partners, as the term “Consolidated EBITDA” is defined in the
Atlas Pipeline Partners Credit Agreement as of the end of any fiscal quarter of
the Borrower (calculated quarterly based upon the four most recently completed
quarters for which financial statements of Atlas Pipeline Partners are available
to the Borrower, and including pro forma adjustments made pursuant to the Atlas
Pipeline Partners Credit Agreement following any material acquisition by Atlas
Pipeline Partners or any of its Consolidated Subsidiaries) to be more than 5.50
to 1.00.
     Section 9.15 Leverage Ratio. The Borrower will not permit the ratio of its
Consolidated Funded Debt to its Consolidated EBITDA (the “Leverage Ratio”) as of
the end of any fiscal quarter of Borrower (calculated quarterly based upon the
four most recently completed quarters for which financial statements are
available to the Borrower, and including pro forma adjustments acceptable to
Administrative Agent following any material acquisition) to be more than 3.50 to
1.00.
     Section 9.16 Environmental Matters. None of the Obligors will cause or
permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to any remedial
obligations under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations or remedial obligations
would have a Material Adverse Effect.
     Section 9.17 Transactions with Affiliates. None of the Obligors will enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
unless such transactions are otherwise permitted under this Agreement, are in
the ordinary course of its business and are upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided, that for purposes of this
Section the agreements on Schedule 7.21shall be deemed to be arm’s length
transactions.
     Section 9.18 Subsidiaries. The Obligors shall not create any additional
Subsidiaries (other than Unrestricted Entities) that do not become Guarantors
hereunder. The Borrower shall not sell or issue any stock or ownership interest
of a Subsidiary, except in compliance with Section 9.04.

49



--------------------------------------------------------------------------------



 



     Section 9.19 Negative Pledge Agreements. None of the Obligors will create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement and the Security Instruments) which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property or restricts it or any other Subsidiary from paying dividends to
the Borrower, or which requires the consent of or notice to other Persons in
connection therewith.
     Section 9.20 Amendments to Material Agreements. The Obligors shall not
permit any assignment, transfer or amendment to any Material Agreement or the
Limited Partnership Agreement, if such assignment, transfer of amendment could
reasonably be expected to have a Material Adverse Effect.
     Section 9.21 Accounting Changes. Borrower shall not and shall not permit
any Subsidiary to make any significant change in accounting treatment or
reporting practices except as required by GAAP, or change the fiscal year of the
Borrower or any Subsidiary.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
     (a) the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument; or
     (b) (i) any Obligor shall default in the payment when due of any principal
of or interest on any of its other Debt aggregating Two Million Five Hundred
Thousand Dollars ($2,500,000) or more, or any event specified in any note,
agreement, indenture or other document evidencing or relating to any such Debt
shall occur if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit the holder or holders of such
Debt (or a trustee or agent on behalf of such holder or holders) to cause, such
Debt to become due prior to its stated maturity; or (ii) Atlas Pipeline Partners
shall default in the payment when due of any principal of or interest on any
Debt in excess of Twenty-Five Million Dollars ($25,000,000), or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Debt shall occur if the effect of such event is to cause,
or (with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, such Debt to become due prior to its stated maturity; or
     (c) any representation, warranty or certification made or deemed made
herein or in any Loan Document by any Obligor, or any certificate furnished to
any Lender or the Administrative Agent pursuant to the provisions hereof or any
Security Instrument, shall prove to have been false or misleading as of the time
made or furnished in any material respect; or
     (d) any Obligor shall default in the performance of any of its obligations
under Article IX or any other Article of this Agreement other than under
Article VIII; or any Obligor shall default in the performance of any of its
obligations under Article VIII or under any Loan Document to which it is a party
(other than the payment of amounts due which shall be governed by
Section 10.01(a)) and such default shall continue unremedied for a period of
thirty (30) days following the occurrence thereof; or

50



--------------------------------------------------------------------------------



 



     (e) any Obligor or Atlas Pipeline Partners shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or
     (f) any Obligor or Atlas Pipeline Partners shall (i) apply for or consent
to the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Federal Bankruptcy Code (as now or hereafter in
effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Federal Bankruptcy Code, or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or
     (g) a proceeding or case shall be commenced, without the application or
consent of any Obligor or Atlas Pipeline Partners, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Obligor or Atlas Pipeline Partners, as applicable, of all or any substantial
part of its assets, or (iii) similar relief in respect of such Obligor or Atlas
Pipeline Partners, as applicable, under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against any Obligor or Atlas Pipeline Partners, as applicable, shall be entered
in an involuntary case under the Federal Bankruptcy Code; or
     (h) a judgment or judgments for the payment of money in excess of Two
Million Five Hundred Thousand Dollars ($2,500,000) in the aggregate shall be
rendered by a court against any Obligor or Atlas Pipeline Partners and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within the period of time
prescribed by applicable rules of civil procedure in which to perfect an appeal
thereof and such Obligor or Atlas Pipeline Partners, as applicable shall not,
within said period, or such longer period during which execution of the same
shall have been stayed, or an appeal therefrom shall cause the execution thereof
to be stayed during such appeal; or
     (i) the Loan Documents after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms, or,
with respect to the Security Instruments, cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or any Obligor shall so state in writing; or
     (j) a Change in Control with respect to Atlas, the General Partner or any
Obligor occurs; provided, that any Change in Control that occurs as a result of
a Permitted Merger shall not constitute a Default; or
     (k) termination of any Material Agreement or any material provision of any
Material Agreement if such termination could reasonably be expected to have a
Material Adverse Effect and such agreement or provision is not replaced (prior
to such termination) in a manner that will prevent such Material Adverse Effect;
or default by any Person in the performance or observance of any material term
of any Material Agreement which is not cured within the applicable cure

51



--------------------------------------------------------------------------------



 



period specified in such Material Agreement, if such default could reasonably be
expected to have a Material Adverse Effect; or
     (l) any Obligor conceals any of its Property with the intent to hinder,
delay or defraud any Lender, the Issuing Bank, or the Administrative Agent with
respect to their rights in Property of the Obligors; or
     (m) a Material Adverse Effect occurs.
     Section 10.02 Remedies.
     (a) In the case of an Event of Default other than one referred to in
clauses (e), (f) or (g) of Section 10.01, the Administrative Agent, upon request
of the Required Lenders, shall, by notice to the Borrower, cancel the Revolver
Commitments (in whole or part) and upon request of Required Lenders, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder and under the Notes
(including, without limitation, upon request of the Required Lenders, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.09(b)) to be forthwith due and payable, whereupon such amounts shall
be immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.
     (b) In the case of the occurrence of an Event of Default referred to in
clauses (e), (f) or (g) of Section 10.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Loans and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation the payment of cash collateral to secure
the LC Exposure as provided in Section 2.09(b)) shall become automatically
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.
     (c) All proceeds received after maturity of the Notes, whether by
acceleration or otherwise shall be applied first to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second to accrued interest on the Notes; third to fees; fourth pro rata to
principal outstanding on the Notes and other Indebtedness; fifth to serve as
cash collateral to be held by the Administrative Agent to secure the LC
Exposure; and any excess shall be paid to the Borrower or as otherwise required
by any Governmental Requirement.
     Section 10.03 Distributions. Notwithstanding that, under Article VIII of
the Pledge, Assignment and Security Agreement executed by each of the Obligors,
as “Debtor” thereto (herein collectively the “Pledges”), such parties have
unconditionally assigned to Administrative Agent for the ratable benefit of the
Lenders all of the dividends, interest, or other Distributions (as defined
therein) paid or payable in respect of the collateral covered thereby:
     (i) Until such time as Administrative Agent shall notify such Obligors to
the contrary, Obligors shall be entitled to receive and retain all such
Distributions, subject however to the security interests created under the
Pledges, which liens are hereby affirmed and ratified. Automatically upon an
Event of Default under Section 10.01(e), (f) or (g) and upon the occurrence and
during the continuance of any other Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Pledges, including the right
to obtain possession of all Distributions then held by

52



--------------------------------------------------------------------------------



 



Obligors or to receive directly from the Subsidiaries and Partnerships making
such payments all future Distributions attributable to the collateral.
     (ii) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such Distributions constitute in
any way a waiver, remission or release of any of its rights under the Pledges,
nor shall any release of any other Distributions or of any rights of
Administrative Agent to collect other Distributions thereafter.
     (iii) Borrower will upon the instruction of Administrative Agent join with
Administrative Agent in notifying in writing to the entities responsible for
making such Distributions of the existence of the Pledges, and instructing that
all Distributions be paid directly to Administrative Agent for the ratable
benefit of the Lenders.
ARTICLE XI
The Administrative Agent
     Section 11.01 Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the Security Instruments with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the Security Instruments, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 11.05 and the first sentence of Section 11.06 shall
include reference to its Affiliates and its and its Affiliates’ officers,
directors, employees, attorneys, accountants, experts and agents): (i) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (ii) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by any of the Obligors or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Borrower, its Subsidiaries or any
other obligor or guarantor; (iii) except pursuant to Section 11.07 shall not be
required to initiate or conduct any litigation of collection proceedings
hereunder; and (iv) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents, accountants, attorneys and experts and
shall not be responsible for the negligence or misconduct of any such agents,
accountants, attorneys or experts selected by it in good faith or any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such agents, accountants, attorneys or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
     Section 11.02 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telecopier, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.

53



--------------------------------------------------------------------------------



 



     Section 11.03 Defaults. The Administrative Agent shall not be deemed to
have knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.
     Section 11.04 Rights as a Lender. With respect to its Commitments and the
Loans made by it and its participation in the issuance of Letters of Credit,
Wachovia Bank, National Association (and any successor acting as Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. Wachovia Bank, National Association (and any
successor acting as Administrative Agent) and its Affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Obligors (and any of their Affiliates) as if it were not acting as the
Administrative Agent, and Wachovia Bank, National Association and its Affiliates
may accept fees and other consideration from the Obligors for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.
     Section 11.05 Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Issuing Bank ratably in accordance with their
percentage shares for the indemnity matters as described in Section 12.03 to the
extent not indemnified or reimbursed by the Obligors under Section 12.03, but
without limiting the obligations of the Obligors under said Section 12.03 and
for any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Issuing Bank in any way relating to or arising out
of: (i) this Agreement, the Security Instruments or any other documents
contemplated by or referred to herein or the transactions contemplated hereby,
but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder or (ii) the enforcement of any of the terms of this Agreement,
any Security Instrument or of any such other documents; WHETHER OR NOT ANY OF
THE FOREGOING SPECIFIED IN THIS SECTION 11.05 ARISES FROM THE SOLE OR CONCURRENT
NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent or the
Issuing Bank.
     Section 11.06 Non-Reliance on Administrative Agent and other Lenders. Each
Lender acknowledges and agrees that it has, independently and without reliance
on the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Obligors and its decision to enter into this Agreement, and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Obligors of this Agreement, the Notes, the Security Instruments or any other
document referred to or provided for herein or to inspect the properties or
books of the Obligors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder (including, without limitation, those materials
delivered to the Administrative Agent pursuant to Section

54



--------------------------------------------------------------------------------



 



8.01), the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Obligors (or any of their Affiliates)
which may come into the possession of the Administrative Agent or any of its
Affiliates. In this regard, each Lender acknowledges that Thompson & Knight, LLP
is acting in this transaction as special counsel to the Administrative Agent
only, except to the extent otherwise expressly stated in any legal opinion or
any Loan Document. Each Lender will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.
     Section 11.07 Action by Administrative Agent. Except for action or other
matters expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (i) receive written instructions from
the Required Lenders, as applicable (or all of the Lenders as expressly required
by Section 12.04), specifying the action to be taken, and (ii) be indemnified to
its satisfaction by the Lenders against any and all liability and expenses which
may be incurred by it by reason of taking or continuing to take any such action.
The instructions of the Required Lenders, as applicable (or all of the Lenders
as expressly required by Section 12.04), and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders. If a Default has occurred and is continuing, the Administrative Agent
shall take such action with respect to such Default as shall be directed by the
Required Lenders, as applicable (or all of the Lenders as required by
Section 12.04), in the written instructions (with indemnities) described in this
Section 11.07, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement and the Security Instruments or applicable law.
     Section 11.08 Resignation or Removal of Administrative Agent. Subject to
the appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower, and the Administrative Agent may be removed at
any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent. Upon the acceptance of
such appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article XI and
Section 12.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.
     Section 11.09 No Other Duties. Notwithstanding anything to the contrary set
forth herein, none of “syndication agent,” “co-lead arrangers” or “sole book
runner” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Co-Lead Arranger,
a Lender or the Issuing Bank hereunder.

55



--------------------------------------------------------------------------------



 



     Section 11.10 Collateral and Guaranty Matters. The Lenders and the Issuing
Bank irrevocably authorize and direct the Administrative Agent:
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments, payment in full of all Indebtedness (other than contingent
indemnification obligations), the expiration or termination of all Letters of
Credit, and, if any Hedging Agreement remain outstanding, confirmation from each
counterparty thereto known to the Administrative Agent to be party to such
Hedging Agreement that such Person consents to such release, (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 12.04, if approved,
authorized or ratified in writing by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.02(e); and
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.10.
ARTICLE XII
Miscellaneous
     Section 12.01 Waiver. No failure on the part of the Administrative Agent or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
     Section 12.02 Notices. All notices and other communications provided for
herein and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the Loan Documents or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by telex or telecopier and evidence or confirmation of
receipt is obtained, or personally delivered or, in the case of a mailed notice,
three (3) Business Days after the date deposited in the mails, postage prepaid,
in each case given or addressed as aforesaid.
     Section 12.03 Payment of Expenses, Indemnities, etc.
     (a) The Obligors agree:

56



--------------------------------------------------------------------------------



 



     (i) whether or not the transactions hereby contemplated are consummated, to
pay all reasonable expenses of the Administrative Agent in the administration
(both before and after the execution hereof and including advice of counsel as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of, and in connection with the negotiation, syndication,
investigation, preparation, execution and delivery of, recording or filing of,
preservation of rights under, enforcement of, and refinancing, renegotiation or
restructuring of, the Loan Documents and any amendment, waiver or consent
relating thereto (including, without limitation, travel, photocopy, mailing,
courier, telephone and other similar expenses of the Administrative Agent, the
cost of environmental audits, surveys and appraisals at reasonable intervals,
the reasonable fees and disbursements of counsel and other outside consultants
for the Administrative Agent and, in the case of preservation or enforcement of
rights (including restructurings and workouts), the reasonable fees and
disbursements of counsel for the Administrative Agent and any of the Lenders);
and promptly reimburse the Administrative Agent for all amounts expended,
advanced or incurred by the Administrative Agent or the Lenders to satisfy any
obligation of the Obligors under this Agreement or any Security Instrument,
including without limitation, all costs and expenses of foreclosure;
     (ii) To indemnify the Administrative Agent and each Lender and each of
their affiliates and each of their officers, directors, employees,
representatives, agents, attorneys, accountants and experts (“Indemnified
Parties”) from, hold each of them harmless against and promptly upon demand pay
or reimburse each of them for, the indemnity matters which may be incurred by or
asserted against or involve any of them (whether or not any of them is
designated a party thereto) as a result of, arising out of or in any way related
to (i) any actual or proposed use by the Borrower or any Guarantor of the
proceeds of any of the loans or letters of credit, (ii) the execution, delivery
and performance of the loan documents, (iii) the operations of the business of
the Obligors and their Subsidiaries, (iv) the failure of the Obligors or any
Subsidiary to comply with the terms of any loan document, or with any
governmental requirement, (v) any inaccuracy of any representation or any breach
of any warranty of the Obligors set forth in any of the loan documents, (vi) the
issuance, execution and delivery or transfer of or payment or failure to pay
under any letter of credit, or (vii) the payment of a drawing under any letter
of credit notwithstanding the non-compliance, non-delivery or other improper
presentation of the manually executed draft(s) and certification(s), (viii) any
assertion that the Lenders were not entitled to receive the proceeds received
pursuant to the Security Instruments, or (ix) any other aspect of the loan
documents, including, without limitation, the reasonable fees and disbursements
of counsel and all other expenses incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any investigations, litigation or inquiries) or claim and INCLUDING ALL
INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF ANY
INDEMNIFIED PARTY, but excluding all indemnity matters arising solely by reason
of claims between the Lenders or any Lender and the Administrative Agent or a
Lender’s shareholders against the Administrative Agent or Lender or by reason of
the gross negligence or willful misconduct on the part of the Indemnified Party;
and
     (iii) To indemnify and hold harmless from time to time the Indemnified
Parties from and against any and all losses, claims, cost recovery actions,
administrative orders or proceedings, damages and liabilities to which any such
Person may become subject (i) under any Environmental Law applicable to the

57



--------------------------------------------------------------------------------



 



Obligors or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of hazardous substances on any of their
Properties, (ii) as a result of the breach or non-compliance by any Obligor or
any Subsidiary with any Environmental Law applicable to any Obligor or any
Subsidiary, (iii) due to past ownership by any Obligor or any Subsidiary of any
of their Properties or past activity on any of their Properties which, though
lawful and fully permissible at the time, could result in present liability,
(iv) the presence, use, release, storage, treatment or disposal of hazardous
substances on or at any of the Properties owned or operated by any Obligor or
any Subsidiary, or (v) any other environmental, health or safety condition in
connection with the Loan Documents.
     (b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.
     (c) In the case of any indemnification hereunder, the Administrative Agent
or Lender, as appropriate shall give notice to the Obligors of any such claim or
demand being made against the Indemnified Party and the Obligors shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if any Obligor provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Obligors and
such Indemnified Party.
     (d) The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the Restatement (Second) of Torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.
     (e) The Obligors’ obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.
     (f) The Obligors shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Obligors of notice of the amount due.
     Section 12.04 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document (excluding Hedging
Agreements), nor consent to any departure by the Borrower or any other Obligor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or by the Administrative Agent on their
behalf upon its receipt of the consent thereof) and the Borrower or the
applicable Obligor, as the case may be, and acknowledged by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

58



--------------------------------------------------------------------------------



 



     (a) waive any of the conditions specified in Section 6.01 or, in the case
of the Initial Funding, Section 6.02, without the written consent of each Lender
(other than any Lender that is, at such time, a Defaulting Lender);
     (b) (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article X) without the written consent of such
Lender, or (ii) extend or increase the amount of the aggregate Commitments under
the Revolver Facility without the consent of 66 2/3% of the Lenders;
     (c) postpone any date scheduled for any payment of principal or interest
under this Agreement (including any principal due pursuant to a mandatory
prepayment required pursuant to Section 2.07(b)), or any date fixed by the
Administrative Agent for the payment of fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce or forgive the principal of (including any principal due
pursuant to a mandatory prepayment required pursuant to Section 2.07(b)), or the
rate of interest specified herein on, any Loan or unreimbursed amounts under
Letters of Credit, or (subject to clause (iii) of the second proviso to this
Section 12.04) any fees or other amounts payable hereunder (except as set forth
in subsection (1) of this Section 12.04 or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Margin that
would result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the written consent of the Required Lenders shall
be necessary (i) to amend the definition of “Post-Default Rate” or to waive any
obligation of the Borrower to pay interest at the Post-Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or advance under any Letter of Credit or to reduce any fee payable
hereunder;
     (e) change (i) any provision of Section 4.05(b) that would alter the pro
rata sharing of payments required thereby or this Section 12.04 without the
written consent of each Lender, (ii) the definition of “Required Lenders”
without the written consent of each Lender, (iii) the definition of “Percentage
Share” without the written consent of each Lender, or (iv) any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender;
     (f) amend the definition of “Indebtedness” without the written consent of
each Lender or Affiliate thereof party to a Hedging Agreement with the Borrower
or any other Obligor;
     (g) amend Section 9.07(d) without the written consent of each Lender or
Affiliate thereof party to Hedging Agreements with the Borrower or any other
Obligor;
     (h) release any Guarantor from the Guaranty Agreement executed by such
Guarantor without the written consent of each Lender; or
     (i) release any material portion of the collateral covered by any of the
Loan Documents, except as otherwise provided in Section 11.10, without the
written consent of each Lender.

59



--------------------------------------------------------------------------------



 



     Section 12.05 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
     Section 12.06 Assignments and Participations.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Obligor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letters of Credit) at the time owing to it);
provided, that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than One Million Dollars
($1,000,000) unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (iii) any assignment of a Commitment must be approved by the Administrative
Agent and the Issuing Bank unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of Three Thousand Five Hundred Dollars ($3,500), and the
Eligible

60



--------------------------------------------------------------------------------



 



Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.06, 5.01, 5.04, and 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its Principal Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and LC Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrower and the Issuing Bank at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
Letters of Credit, if applicable) owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Bank shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.04 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.06, 5.01 and 5.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be

61



--------------------------------------------------------------------------------



 



entitled to the benefits of Section 4.05 as though it were a Lender, provided,
that such Participant agrees to be subject to Section 4.01 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 4.06, 5.01 or 5.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 4.06 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 4.06
as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     (h) Notwithstanding anything to the contrary contained herein, if at any
time Wachovia assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wachovia may, upon 30 days’ notice to the Borrower and the Lenders,
resign as Issuing Bank. In the event of any such resignation as Issuing Bank,
the Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Bank hereunder; provided however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Wachovia as Issuing
Bank. If Wachovia resigns as Issuing Bank, it shall retain all the rights and
obligations of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
LC Exposure with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in unreimbursed amounts
pursuant to Section 2.09(c)).
     Section 12.07 Invalidity. In the event that any one or more of the
provisions contained in any of the Loan Documents shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Notes, this
Agreement or any other Loan Document.
     Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
     Section 12.09 References, Use of Word “Including”. The words “herein,”
“hereof,” “hereunder” and other words of similar import when used in this
Agreement refer to this Agreement as a whole, and not to any particular article,
section or subsection. Any reference herein to a Section or

62



--------------------------------------------------------------------------------



 



Article shall be deemed to refer to the applicable Section or Article of this
Agreement unless otherwise stated herein. Any reference herein to an exhibit,
schedule, or other attachment shall be deemed to refer to the applicable
exhibit, schedule, or other attachment attached hereto unless otherwise stated
herein. The words “including,” “includes” and words of similar import mean
“including, without limitation.”
     Section 12.10 Survival. The obligations of the parties under Section 4.06,
Article V, and Sections 11.05 and 12.03 shall survive the repayment of the Loans
and the termination of the Commitments. To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and the Obligors shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.
     Section 12.11 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
     Section 12.12 NO ORAL AGREEMENTS. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
     Section 12.13 GOVERNING LAW, SUBMISSION TO JURISDICTION.
     (a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the Law of the State of New York (without giving effect to its
conflicts of law rules other than Section 5-1401 of the New York General
Obligation Law) and applicable federal law; and the Administrative Agent and the
Lenders shall retain all rights arising under federal law.
     (b) Any legal action or proceeding with respect to the Loan Documents shall
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, the Borrower and each Guarantor hereby accepts for itself and
(to the extent permitted by Law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the Borrower
and each Guarantor hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over the Borrower or any Guarantor in any
court otherwise having jurisdiction.
     (c) The Borrower and each Guarantor hereby designates CT Corporation System
located at 111 Eighth Avenue, 13th Floor, New York, New York, 10011, or other

63



--------------------------------------------------------------------------------



 



agent acceptable to the Administrative Agent, as the designee, appointee and
agent of the Borrower and each Guarantor to receive, for and on behalf of the
Borrower and each Guarantor, service of process in such respective jurisdictions
in any legal action or proceeding with respect to the Loan Documents. It is
understood that a copy of such process served on such Administrative Agent will
be promptly forwarded by overnight courier to the Borrower and the relevant
Guarantor at their addresses set forth under its signature below, but the
failure of the Borrower or such Guarantor to receive such copy shall not affect
in any way the service of such process. The Borrower and each Guarantor further
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to each of the Borrower and any
Guarantor at its said address, such service to become effective thirty (30) days
after such mailing.
     (d) Nothing herein shall affect the right of the Administrative Agent or
any Lender or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower or any Guarantor in any other jurisdiction.
     (e) The Borrower, each Guarantor and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any Security
Instrument and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative of the Administrative Agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers, and (iv) acknowledge that it has been induced to enter into
this agreement, the security instruments and the transactions contemplated
hereby and thereby by, among other things, the mutual waivers and certifications
contained in this Section 12.13.
     Section 12.14 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
     Section 12.15 Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Agreement, the Notes and the
other Loan Documents, whether such laws are now or hereafter in effect,
including the laws of the United States of America or any other jurisdiction
whose laws are applicable, and including any subsequent revisions to or judicial
interpretations of those laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Highest
Lawful Rate or otherwise results in Borrower or such other Person being deemed
to have paid any interest in excess of the Maximum Amount, as hereinafter
defined, or if any Lender shall for any reason receive any unearned interest in
violation of any Applicable Usury Laws, or if any transaction contemplated
hereby would otherwise be usurious under any Applicable Usury Laws, then, in
that event, regardless of any provision contained in this Agreement or

64



--------------------------------------------------------------------------------



 



any other Loan Document or other agreement or instrument executed or delivered
in connection herewith, the provisions of this Section 12.15 shall govern and
control, and neither Borrower nor any other Person shall be obligated to pay, or
apply in any manner to, any amount that would be excessive interest. No Lender
shall ever be deemed to have contracted for or be entitled to receive, collect,
charge, reserve or apply as interest on any Loan (whether termed interest
therein or deemed to be interest by judicial determination or operation of law),
any amount in excess of the Highest Lawful Rate, and, in the event that such
Lender ever receives, collects, or applies as interest any such excess, such
amount which would be excessive interest shall be applied as a partial
prepayment of principal and treated hereunder as such, and, if the principal
amount of the applicable Loans are paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged reserved, paid or payable,
including under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (ii) exclude voluntary pre-payments and the effect thereof,
and (iii) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Lender. As used herein, the term “Maximum Amount” means the maximum nonusurious
amount of interest which may be lawfully contracted for, reserved, charged,
collected or received by Lender in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Applicable Usury
Laws. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Note, this Agreement or
the other Loan Documents.
     Section 12.16 Confidentiality. In the event that the Borrower provides to
the Administrative Agent or the Lenders written confidential information
belonging to the Borrower, if the Borrower shall denominate such information in
writing as “confidential,” the Administrative Agent and the Lenders shall
thereafter maintain such information in confidence in accordance with the
standards of care and diligence that each utilizes in maintaining its own
confidential information. This obligation of confidence shall not apply to such
portions of the information which (i) are in the public domain, (ii) hereafter
become part of the public domain without the Administrative Agent or the Lenders
breaching their obligation of confidence to the Borrower, (iii) are previously
known by the Administrative Agent or the Lenders from some source other than the
Borrower, (iv) are hereafter developed by the Administrative Agent or the
Lenders without using the Borrower’s information, (v) are hereafter obtained by
or available to the Administrative Agent or the Lenders from a third party who
owes no obligation of confidence to the Borrower with respect to such
information or through any other means other than through disclosure by the
Borrower, (vi) are disclosed with the Borrower’s consent, (vii) must be
disclosed either pursuant to any Governmental Requirement or to Persons
regulating the activities of the Administrative Agent or the Lenders, provided
Administrative Agent and Lenders shall endeavor to provide notice to the
Borrower as soon as practicable in the event Borrower desires to enjoin the
disclosure of such information, however, failure of Administrative Agent or
Lenders to provide such prior notice to Borrower shall not give rise to any
claim or cause of action by Borrower or any Obligor against Administrative Agent
or such Lenders, or (viii) as may be required by law or regulation or order of
any Governmental Authority in any judicial, arbitration or governmental
proceeding. Further, the Administrative Agent or a Lender may disclose any such
information to any other Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and

65



--------------------------------------------------------------------------------



 



participants) in the Loans; provided, however, that the Administrative Agent or
the Lenders shall receive a confidentiality agreement from the Person to whom
such information is disclosed such that said Person shall have the same
obligation to maintain the confidentiality of such information as is imposed
upon the Administrative Agent or the Lenders hereunder. Notwithstanding anything
to the contrary provided herein, this obligation of confidence shall cease three
(3) years from the date the information was furnished, unless the Borrower
requests in writing at least thirty (30) days prior to the expiration of such
three year period, to maintain the confidentiality of such information for an
additional three year period. The Borrower waives any and all other rights it
may have to confidentiality as against the Administrative Agent and the Lenders
arising by contract, agreement, statute or law except as expressly stated in
this Section 12.16.
     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.
     [The remainder of this page intentionally left blank. Signatures begin on
the next page.]

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, with the intent of being legally bound
hereby, have caused this Agreement to be executed as of this 26th day of July,
2006.

                    BORROWER:    
 
                  ATLAS PIPELINE HOLDINGS, L.P.,       a Delaware limited
partnership    
 
                    By:   Atlas Pipeline Holdings GP, LLC,         its general
partner
 
               
 
      By:   /s/ Matthew A. Jones    
 
               
 
          Matthew A. Jones    
 
          Chief Financial Officer    
 
                        Address for Notices:         Atlas Pipeline Holdings,
L.P.         311 Rouser Road         Moon Township, PA 15108         Attention:
Lisa Washington         Telecopier No.: 412-262-2820         Telephone No.:
412-262-2830  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                    GUARANTOR:    
 
                  ATLAS PIPELINE PARTNERS GP, LLC,       a Delaware limited
liability company    
 
                    By:   Atlas Pipeline Holdings, L.P.,         its sole member
 
                        By:   Atlas Pipeline Holdings GP, LLC,             its
general partner
 
               
 
      By:   /s/ Matthew A. Jones    
 
               
 
          Matthew A. Jones    
 
          Chief Financial Officer    
 
                        Address for Notices:
 
                        Atlas Pipeline Holdings, L.P.
311 Rouser Road         Moon Township, PA 15108         Attention: Lisa
Washington
Telecopier No.: 412-262-2820         Telephone No.: 412-262-2830  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT, ISSUING BANK
AND A LENDER:
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,     as Administrative
Agent, Issuing Bank and a Lender
 
           
 
  By:   /s/ Jay Buckman    
 
           
 
      Jay Buckman    
 
      Vice President    
 
                Lending Office for Base Rate Loans and     LIBOR Loans and
Address for Notices:
 
                Wachovia Bank, National Association     1001 Fannin, Suite 2255
    Houston, Texas 77002     Telecopier No.: 713-650-6354     Telephone No.:
713-346-2707     Attention: Jay Buckman  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            LENDERS:           BANK OF AMERICA, N.A.
      By:   /s/ Gregory B. Hanson         Name:   Gregory B. Hanson       
Title:   Vice President     

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CITIBANK TEXAS, N.A.
      By:   /s/ Dale T. Wilson         Name:   Dale T. Wilson        Title:  
Senior Vice President     

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ Huma Vadgama         Huma Vadgama        Vice President     

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Thomas Rajan         Name:   Thomas Rajan        Title:   Senior
Vice President     

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Bryan McDavid         Name:   Bryan McDavid         Title:  
Portfolio Manager     

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANK OF OKLAHOMA N.A.
      By:   /s/ Lindsay D Sherrer         Name:   Lindsay D Sherrer       
Title:   Vice President     

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ Murray Brasseux         Name  Murray Brasseux        Title
   Executive Vice President     

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
INITIAL MAXIMUM REVOLVER AMOUNTS

              Maximum Revolver   Lender   Amount  
Wachovia Bank, National Association
  $ 8,250,000  
Bank of America, N.A.
  $ 6,750,000  
Citibank Texas, N.A.
  $ 6,750,000  
Comerica Bank
  $ 6,750,000  
Key Bank National Association
  $ 6,750,000  
Wells Fargo Bank, N.A.
  $ 6,750,000  
Bank of Oklahoma N.A.
  $ 4,000,000  
Compass Bank
  $ 4.000.000  
 
     
TOTAL:
  $ 50,000,000  

Schedule 2.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
POST-CLOSING REQUIREMENTS
None.
SCHEDULE 6.01 TO CREDIT AGREEMENT — Page 1



 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
LITIGATION
     None.
SCHEDULE 7.03 TO CREDIT AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.09
TAXES
     None.

        SCHEDULE 7.09 TO CREDIT AGREEMENT Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.10
TITLES
     None.

        SCHEDULE 7.10 TO CREDIT AGREEMENT Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.13
SUBSIDIARY INTERESTS

                      Number of   Number of Subsidiaries   Owner   Authorized
Shares   Issued Shares
Atlas Pipeline Partners GP, LLC
  Atlas Pipeline Holdings, L.P.   N/A   N/A

                SCHEDULE 7.13 TO CREDIT AGREEMENT       Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.18
INSURANCE

                          Coverage Type   Policy Number   Insurance Carrier  
Coverage Description   Limit   Deductible   Exp. Date
1st Layer Directors &
  492-58-43   National Union Fire   Limit of Liability   $10,000,000   $250,000*
  6/30/2007
Officers Liability
      Insurance Co.   *Corporate Reimbursement            
 
          Continuity Date: 9/27/2000            
 
          SEC Claims Retention       $350,000    
 
                       
2nd Layer Directors
  ELU089358-05   XL Specialty Insurance   Limit of Liability Following  
$10,000,000   Excess of   6/30/2007
& Officers Liability
      Co.   Form       National    
 
                  Union    

                SCHEDULE 7.18 TO CREDIT AGREEMENT       Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.19
HEDGING AGREEMENTS
None.

                SCHEDULE 7.19 TO CREDIT AGREEMENT       Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.21
MATERIAL AGREEMENTS
1. Amended and Restated Agreement of Limited Partnership of Atlas Pipeline
Holdings, L.P. dated as of                     , 2006.
2. Amended and Restated Limited Liability Company Agreement of Atlas Pipeline
Partners GP, LLC dated as of September 24, 2003.

                SCHEDULE 9.01 TO CREDIT AGREEMENT       Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.01
DEBT
None.

                SCHEDULE 9.01 TO CREDIT AGREEMENT — Page 1        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVER NOTE

     
                    , 2006
  $                    

     FOR VALUE RECEIVED, ATLAS PIPELINE HOLDINGS, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
                    , a                      (the “Lender”), at the Principal
Office of Wachovia Bank, National Association (the “Administrative Agent”) at
301 South College Street, Charlotte, North Carolina 28288, the principal sum of
                     DOLLARS AND NO/100 ($                    ) or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
Loan made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Revolver Note, endorsed by the Lender on the schedules
attached hereto or any continuation thereof.
     This Revolver Note is one of the “Revolver Notes” referred to in the
Revolving Credit Agreement dated as of July 26, 2006, among the Borrower, Atlas
Pipeline Partners GP, LLC, as Guarantor, the Lenders which are or become parties
thereto (including the Lender) and the Administrative Agent (as the same may be
renewed, extended, amended or restated from time to time, the “Credit
Agreement”), and evidences Loans made by the Lender thereunder. Capitalized
terms used in this Revolver Note have the respective meanings assigned to them
in the Credit Agreement.
     This Revolver Note is issued pursuant to the Credit Agreement and is
entitled to the benefits provided for in the Credit Agreement and the Security
Instruments. The Credit Agreement provides for the acceleration of the maturity
of this Revolver Note upon the occurrence of certain events, for prepayments of
Loans upon the terms and conditions specified therein and other provisions
relevant to this Revolver Note.
     THIS REVOLVER NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
Remainder of Page Intentionally Blank. Signature Page to Follow.
Exhibit A — Page 1

 



--------------------------------------------------------------------------------



 



                          BORROWER:    
 
                        ATLAS PIPELINE HOLDINGS, L.P.,         a Delaware
limited partnership    
 
                        By:   Atlas Pipeline Holdings GP, LLC,             its
general partner    
 
                   
 
      By:                              
 
          Name:        
 
          Title:  
 
   
 
             
 
   

Exhibit A — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING, CONTINUATION AND CONVERSION REQUEST
                    , 200___
     ATLAS PIPELINE HOLDINGS, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to the Revolving Credit Agreement dated as of July 26,
2006, among the Borrower, Atlas Pipeline Partners GP, LLC, as Guarantor,
Wachovia Bank, National Association, as Administrative Agent for the lenders
(the “Lenders”) which are or become parties thereto, and such Lenders (together
with all amendments or supplements thereto, the “Credit Agreement”), hereby
makes the requests indicated below (unless otherwise defined herein, capitalized
terms are defined in the Credit Agreement):

             
o
    1.     Loans:
 
           
 
    (a )   Aggregate amount of new Loans to be $                    ;
 
           
 
    (b )   under the Revolver Facility;
 
           
 
    (c )   Requested funding date is                     , 200___;
 
           
 
    (d )   $                     of such borrowings are to be LIBOR Loans;
 
           
 
          $                     of such borrowings are to be Base Rate Loans;
and
 
           
 
    (e )   Length of Interest Period for LIBOR Loans is:
 
           
 
                                                     .
 
           
o
    2.     LIBOR Loan Continuation for LIBOR Loans maturing
on                    :
 
           
 
    (a )   Aggregate amount to be continued as LIBOR Loans is
$                    ;
 
           
 
    (b )   Aggregate amount to be converted to Base Rate Loans is
$                    ;
 
           
 
    (c )   Under the Revolver Facility; and
 
           
 
    (d )   Length of Interest Period for continued LIBOR Loans is
                    .
 
           
o
    3.     Conversion of Outstanding Base Rate Loans to LIBOR Loans:
 
           
 
          Convert $                     of the outstanding Base Rate Loans under
the Revolver Facility to LIBOR Loans on                      with an Interest
Period of                     .

Exhibit B — Page 1

 



--------------------------------------------------------------------------------



 



             
o
    4.     Conversion of outstanding LIBOR Loans to Base Rate Loans:
 
           
 
          Convert $                     of the outstanding LIBOR Loans under the
Revolver Facility with Interest Period maturing on                     , 200___,
to Base Rate Loans.

     The undersigned certifies that he is the                      of Atlas
Pipeline Holdings GP, LLC, the general partner of the Borrower, and that as such
he is authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested borrowing, continuation
or conversion under the terms and conditions of the Credit Agreement.

                          ATLAS PIPELINE HOLDINGS, L.P.,         a Delaware
limited partnership    
 
                          By:  Atlas Pipeline Holdings GP, LLC,             a
Delaware limited liability company,             its general partner    
 
                   
 
        By:                             
 
          Name:        
 
          Title:  
 
   
 
             
 
   

Exhibit B — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the                      of
Atlas Pipeline Holdings GP, LLC, the general partner of ATLAS PIPELINE HOLDINGS,
L.P., a Delaware limited partnership (the “Borrower”), and that as such he is
authorized to execute this certificate on behalf of the Borrower. With reference
to the Revolving Credit Agreement dated as of July 26, 2006, among the Borrower,
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company (the
“Obligor,” and with the Borrower collectively, the “Obligors”), and Wachovia
Bank, National Association, as Administrative Agent for the lenders (the
“Lenders”) which are or become a party thereto (together with all amendments or
supplements thereto being the “Credit Agreement”), the undersigned represents
and warrants as follows (each capitalized term used herein having the same
meaning given to it in the Credit Agreement unless otherwise specified):
     (a) The representations and warranties of the Obligors contained in
Article VII of the Credit Agreement and in the Security Instruments and
otherwise made in writing by or on behalf of the Obligors pursuant to the Credit
Agreement and the Security Instruments were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct at
and as of the time of delivery hereof, except as such representations and
warranties are modified to give effect to the transactions expressly permitted
by the Credit Agreement.
     (b) The Obligors have performed and complied with all agreements and
conditions contained in the Credit Agreement and in the Security Instruments
required to be performed or complied with by them prior to or at the time of
delivery hereof.
     (c) None of the Obligors nor any Subsidiary has incurred any material
liabilities, direct or contingent, since                     , 200___, except
those set forth in Schedule 9.01 to the Credit Agreement and except those
allowed by the terms of the Credit Agreement or consented to by the Lenders in
writing.
     (d) Since                     , 200___, no change has occurred, either in
any case or in the aggregate, in the condition, financial or otherwise, of the
Obligors or any Subsidiary which would have a Material Adverse Effect.
     (e) There exists, and, after giving effect to the loan or loans with
respect to which this certificate is being delivered, will exist, no Default
under the Credit Agreement or any event or circumstance which constitutes, or
with notice or lapse of time (or both) would constitute, an event of default
under any loan or credit agreement, indenture, deed of trust, security agreement
or other agreement or instrument evidencing or pertaining to any Debt of the
Obligors or any Subsidiary, or under any material agreement or instrument to
which any Obligor or any Subsidiary is a party or by which any Obligor or any
Subsidiary is bound.
     (f) The financial statements furnished to the Administrative Agent with
this certificate fairly present the consolidated financial condition and results
of operations of
Exhibit C — Page 1

 



--------------------------------------------------------------------------------



 



the Borrower and its Consolidated Subsidiaries as at the end of, and for, the
[fiscal quarter] [fiscal year] ending                      and such financial
statements have been approved in accordance with the accounting procedures
specified in the Credit Agreement.
     (g) Attached hereto are the detailed computations necessary to determine
whether the Borrower and its Consolidated Subsidiaries are in compliance with
Sections 9.13, 9.14 and 9.15 of the Credit Agreement as of the end of the
[fiscal quarter] [fiscal year] ending                     .
EXECUTED AND DELIVERED this___ day of                     , 2006.

                          ATLAS PIPELINE HOLDINGS, L.P.,         a Delaware
limited partnership    
 
                          By:  Atlas Pipeline Holdings GP, LLC,             a
Delaware limited liability company,             its general partner    
 
                   
 
        By:                             
 
          Name:        
 
          Title:  
 
   
 
             
 
   

Exhibit C — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SECURITY INSTRUMENTS

1.   Pledge and Security Agreement dated July 26, 2006, from Atlas Pipeline
Holdings, L.P. and Atlas Pipeline Partners GP, LLC to Wachovia Bank, National
Association, Administrative Agent.

Exhibit D — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
                     (the “Assignor”) and                      (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:                                                                 
                    
 
       
2.
  Assignee:                                                                 
                    
 
      [Assignee is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Atlas Pipeline Holdings, L.P.
 
       
4.
  Administrative Agent:   Wachovia Bank, National Association, as the
administrative agent
 
      under the Credit Agreement

 

1   Select or delete as applicable.

Exhibit E — Page 1

 



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   Revolving Credit Agreement dated as of July 26, 2006,
among Atlas Pipeline Holdings, L.P., Atlas Pipeline Partners GP, LLC, as
Guarantor, the Lenders from time to time party thereto, and Wachovia Bank,
National Association, as Administrative Agent
 
       
6.
  Assigned Interest:    

                                      Aggregate                 Amount of  
Amount of   Percentage         Commitment/Loans   Commitment/Loans   Assigned of
  CUSIP Facility Assigned   for all Lenders   Assigned   Commitment/Loans  
Number
                    
  $                          $                                                 %
       
                    
  $                          $                                                 %
       

[7. Trade Date:                         ]
Effective Date:                     , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
  Title:    
 
                ASSIGNEE         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
  Title:    

[Consented to and] Accepted:

          WACHOVIA BANK, NATIONAL ASSOCIATION,     as Administrative Agent    
 
       
By:
       
 
 
 
Title:    

[Consented to:]
Exhibit E — Page 2

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, NATIONAL ASSOCIATION,
as Issuing Bank    
 
                   
By:
                             
 
  Title:                
 
                    [Consented to:]    
 
                    ATLAS PIPELINE HOLDINGS, L.P.,
a Delaware limited partnership    
 
                    By:   Atlas Pipeline Holdings GP, LLC,
a Delaware limited liability company,
its general partner    
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

Exhibit E - Page 3

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.  Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.01thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
Exhibit E - Page 4

 



--------------------------------------------------------------------------------



 



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit E - Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF CONSENT TO ASSIGNMENT
     The undersigned (the “Counterparty”) acknowledges that
[                                        ], a [                     ]
(“Debtor”), for the purpose of securing obligations of the Debtor incurred
pursuant to the Credit Agreement hereinafter referenced, has collaterally
assigned or may in the future collaterally assign to Wachovia Bank, National
Association, as administrative agent (together with its successors and assigns
in such capacity, the “Administrative Agent”), for the benefit of the Lenders
referenced above, all of such Debtor’s right, title, interest, claim, and demand
in, under, and to the Assigned Agreements (as such term is herein defined), and
all accounts and general intangibles consisting of, relating to or otherwise
arising out of such Debtor’s right, title, interest, claim, and demand in and to
all of such Debtor’s rights to payment of every kind under and by virtue of the
Assigned Agreements (defined below). The Counterparty further acknowledges that
the rights and interests of the Debtor to receive proceeds under the Assigned
Agreements, as applicable, together with any security interests securing the
payment thereof, have been pledged to the Administrative Agent as collateral for
the Indebtedness (as defined in the Credit Agreement) under the Credit
Agreement, for the benefit of the Lenders.
     As a condition to the Lenders extending credit as contemplated by the
Credit Agreement, the Administrative Agent and the Lenders have required the
execution and delivery of this Consent to Assignment (this “Consent”).
Accordingly, each of the undersigned agrees as follows:
     1. Definitions.
     (a) The following capitalized terms shall have the meanings set forth
below:
     Assigned Agreements means each of the agreements described on Exhibit A
attached hereto and each other agreement entered into by the Counterparty and
any Debtor, as the same may be amended or replaced from time to time.
     Credit Agreement means the Revolving Credit Agreement dated as of July 26,
2006, among Atlas Pipeline Holdings, L.P., a Delaware limited partnership (the
“Borrower”), Atlas Pipeline Partners GP, LLC, a Delaware limited liability
company (the “Guarantor”), and Wachovia Bank, National Association, as
Administrative Agent and the lenders from time to time parties thereto
(collectively, the “Lenders”), as the same may from time to time be renewed,
extended, amended or restated.
     (b) All capitalized terms used but not defined herein shall have the
meaning set forth in the Credit Agreement.
     2. Consent to Assignment. The Counterparty (a) agrees and consents to the
collateral assignment by the Debtor to the Administrative Agent of such Debtor’s
rights under the Assigned Agreements, (b) subject to the terms of the Assigned
Agreements, agrees to perform its respective obligations under each Assigned
Agreement to which it is a party, and (c) agrees, upon the occurrence and during
the continuance of an Event of Default under the Credit Agreement and receipt of
notice thereof from the Administrative Agent, to deliver any proceeds which the
Debtor is entitled to receive under the applicable Assigned Agreements directly
to the Administrative Agent.
     3. Assigned Agreements. The Counterparty (a) represents and warrants as of
the date hereof that (i) each Assigned Agreement is currently in full force and
effect, (ii) there have been no
Exhibit F - Page 1

 



--------------------------------------------------------------------------------



 



amendments or modifications to any Assigned Agreement, and (iii) there are no
defaults on the part of the Counterparty under any Assigned Agreement, and
(b) confirms that as of the date hereof (i) it is not aware of any sale or
assignment or grant of security or other interests in any Assigned Agreement by
the Debtor, other than with respect to liens granted in connection with the
Credit Agreement, (ii) it has no knowledge of any default under any Assigned
Agreement on the part of the Debtor party thereto, and (iii) it has no knowledge
of any event that has occurred that would constitute a default under any
Assigned Agreement upon the giving of notice or the lapse of time or both.
     4. Foreclosure. The Counterparty agrees that in the event the
Administrative Agent exercises its rights to foreclose on all or any part of the
interest of the Debtor in and to any Assigned Agreement(s), or upon a transfer
of the Assigned Agreements by conveyance in lieu of foreclosure (the purchaser
at foreclosure or the transferee in lieu of foreclosure, including the
Administrative Agent if it is such purchaser or transferee, being herein called
“New Owner”), such applicable Assigned Agreement(s) shall continue in full force
and effect as a direct agreement between the Counterparty and New Owner;
provided, that the Assigned Agreements are otherwise in full force and effect
and in all cases subject to the terms, covenants, conditions and agreements set
forth in the applicable Assigned Agreement(s); and provided further, that
(a) the Administrative Agent or other New Owner shall first cure all outstanding
defaults of the Debtor under the applicable Assigned Agreement, and (b) the New
Owner is approved by the Counterparty. The Counterparty agrees it shall give
such approval if the New Owner has industry experience and its financial
condition is acceptable to the Counterparty acting in good faith and in a
commercially reasonable manner, and such New Owner assumes the obligations of
the Debtor under the applicable Assigned Agreement(s) pursuant to an assumption
agreement reasonably satisfactory to the Counterparty; provided, however, that
in no event shall the New Owner be: (x) liable for any act, omission, default,
misrepresentation, or breach of warranty by any Debtor, nor shall New Owner be
liable for any Debtor’s obligations accruing prior to New Owner’s assumption of
the applicable Assigned Agreement(s), other than the obligations to cure all
outstanding defaults of the Debtor under the applicable Assigned Agreement as
set forth in clause (a) of the second proviso of the preceding sentence;
(y) subject to any offset, defense, claim or counterclaim which the Debtor might
be entitled to assert against any previous counterparty; or (z) bound by any
amendment or modification of an Assigned Agreement made in contravention of the
terms of the Credit Agreement, unless any such amendment or modification has
been consented to or waived by the Administrative Agent.
     5. Collateral Access. To the extent that the Debtor’s property constituting
Collateral is located at, on or in any property of the Counterparty subject to
an Assigned Agreement, the Counterparty agrees that after the occurrence and
during the continuance of an Event of Default, the Counterparty shall permit the
Administrative Agent to have access to such Collateral during normal business
hours to prepare and show the Collateral for sale and/or conduct a sale thereof,
or remove the Collateral from such locations; provided, that such sale or
removal of the Collateral is completed within a commercially reasonable period
of time (not to exceed 90 days). In addition, such occupancy shall otherwise be
subject to and in accordance with the terms of the applicable Assigned
Agreement.
     6. Subordination. The Counterparty agrees that to the extent that it has a
lien in or on, or a possessory right to, any Collateral located on any property
of the Counterparty subject to an Assigned Agreement, the Counterparty
subordinates such lien in favor of the liens and security interests held by the
Administrative Agent to secure the Indebtedness under the Credit Agreement;
provided however, that in no event shall such subordination prevent the
Counterparty from (a) exercising any other right or remedy it may have under any
Assigned Agreement (other than any rights relating to liens in favor of the
Counterparty provided for in the applicable Assigned Agreement, which liens are
expressly subordinated in favor of the liens and security interests held by
Administrative Agent, as provided herein), including, but not limited to, any
right to terminate any such Assigned Agreement, or (b) receiving or enforcing
its right to receive payments under the Assigned Agreements (other than through
the enforcement of liens in
Exhibit F - Page 2

 



--------------------------------------------------------------------------------



 



favor of the Counterparty provided for in the applicable Assigned Agreement) or
under this Consent, including, but not limited to, any payments to be made under
Section 4 hereof.
     7. Notices. The Counterparty agrees it will send to the Administrative
Agent a copy of each written notice delivered by the Counterparty to the Debtor
which relates to any alleged default under the Assigned Agreements. Such copy
shall be delivered to the Administrative Agent at:
Wachovia Bank, National Association
1001 Fannin, Suite 2255
Houston, Texas 77002
Attention: Jay Buckman
Telephone No.: (713) 650-2716
Facsimile No.: (713) 650-6354
     8. Right to Cure. The Administrative Agent, at its option, shall have the
right to perform any of the Debtor’s responsibilities under the Assigned
Agreements (subject, in each case, to the terms of the applicable agreement),
and shall have at least 30 days to cure any default thereunder after notice to
the Administrative Agent of such default. Subject to the provisions of Section 4
of this Consent, the Administrative Agent shall not have any obligation to
perform the Debtor’s obligations under the Assigned Agreements unless such
obligations are expressly assumed in writing by an instrument executed by the
Administrative Agent.
     9. Amendments to Credit Agreements and Related Loan Documents. The
Administrative Agent and the Lenders may enter into renewals and extensions of,
amendments to, and waivers under, the Credit Agreement and other Loan Documents
as therein defined without the consent of the Counterparty that is not a party
to such Loan Document.
     10. Amendments. Any provision of this Consent may be amended or waived if,
and only if, such amendment or waiver is in writing and signed by each of the
undersigned and the Administrative Agent.
     11. Counterparts. This Consent may be signed in any number of counterparts,
each of which shall be an original, and all of which taken together shall
constitute a single agreement, with the same effect as if the signatories
thereto and hereto were upon the same instrument. This Consent shall become
effective when executed by each of the parties listed on the signature pages
hereof.
     12. Binding Effect. This Consent shall be binding upon each of the
undersigned and their permitted successors and assigns, and shall inure to the
benefit of the Administrative Agent, the Lenders, and their respective
successors and assigns. This Consent shall be governed by, and construed in
accordance with, the laws of the state of New York and applicable United States
federal law.
Exhibit F - Page 3

 



--------------------------------------------------------------------------------



 



             
EXECUTED as of [___] [___], 20 [___]
           
 
                [                                                            
              ]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit F - Page 4

 



--------------------------------------------------------------------------------



 



          Acknowledged by:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Exhibit F - Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNED AGREEMENTS
(To be Provided)
Exhibit F - Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF GUARANTY
     THIS CONTINUING GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
[                    ] [____], 20[___], is made by
                                         , a                       [limited
liability company/limited partnership] (the “Guarantor”), in favor of WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Lenders have agreed to make extensions of credit including but
not limited to Loans and Letters of Credit in the maximum aggregate principal
amount not to exceed $50,000,000 at any one time outstanding (as such amount may
be increased pursuant to the terms of the Credit Agreement referenced below) to
Atlas Pipeline Holdings, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to that certain Revolving Credit Agreement dated as of July 26, 2006,
by and among the Borrower, Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company, as Guarantor, the financial institutions party thereto
(collectively, the “Lenders”), and Wachovia Bank, National Association, in its
capacity of the issuer of certain letters of credit and as the Administrative
Agent for the Lenders thereunder (the Credit Agreement, together with the
exhibits and schedules thereto and all extensions, renewals, amendments,
substitutions and replacements thereto and thereof, is herein referred to as the
“Credit Agreement”);
     WHEREAS, (i) the Letters of Credit may be issued under the Credit Agreement
for the account of one or more of the Guarantors, (ii) the proceeds of the Loans
under the Credit Agreement may be used by the Borrower to make loans to one or
more of the Guarantors, for general corporate purposes of the Borrower and the
Guarantors, and for other purposes set forth in the Credit Agreement, and
(iii) Hedging Agreements may be entered into by one or more of the Guarantors
and any Lender or its Affiliate, all as permitted pursuant to the Credit
Agreement and all of which will directly and indirectly benefit the Borrower and
the Guarantors;
     WHEREAS, as a condition precedent to extending credit to the Borrower
pursuant to the Credit Agreement, the Lenders have required that, inter alia,
each of the Guarantors execute and deliver to the Administrative Agent, for and
on behalf of the Lenders, a guaranty agreement;
     WHEREAS, the Guarantor has determined, reasonably and in good faith, that
(i) it has adequate capital to conduct its business as presently conducted and
as proposed to be conducted, (ii) it will be able to meet its obligations
hereunder and in respect of its existing and future indebtedness and liabilities
(contingent or otherwise) as and when the same shall become due and payable,
including those under this Guaranty Agreement, (iii) it is otherwise solvent and
(iv) the execution and delivery of this Guaranty Agreement and the consummation
of the transactions contemplated hereby will not render it insolvent;
     WHEREAS, the Guarantor has determined that the execution and delivery of
this Guaranty Agreement is in furtherance of its organizational purposes and in
its best interest and that it will derive substantial benefit, whether directly
or indirectly, from the making of this Guaranty Agreement, having regard for all
relevant facts and circumstances; and
     WHEREAS, the Guarantor has agreed to execute and deliver this Guaranty
Agreement to the Administrative Agent, for the benefit of the Lenders.
Exhibit G - Page 1

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrower pursuant to the Credit Agreement by fulfilling the requirements of the
Credit Agreement, the Guarantor agrees, for the benefit of each Lender, as
follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Certain Terms. The following capitalized terms when used in
this Guaranty Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “Borrower” is defined in the first recital.
     “Commitments” means each Commitment as defined in the Credit Agreement.
     “Credit Agreement” is defined in the first recital.
     “Guarantor” is defined in the preamble.
     “Guaranty Agreement” is defined in the preamble.
     “Lenders” is defined in the first recital.
     “Subsidiary Guarantor” means Subsidiaries of Borrower that have guaranteed
all or any part of the Indebtedness.
     “Taxes” is defined in clause (1) of Section 2.7.
     “U.C.C” means the Uniform Commercial Code as in effect in the State of New
York.
     SECTION 1.2 Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, capitalized terms used in this Guaranty
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement.
     SECTION 1.3 U.C.C. Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Guaranty Agreement, including its preamble and recitals, with
such meanings.
ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1 Guaranty Agreement. The Guarantor hereby absolutely,
unconditionally, and irrevocably (1) guarantees the full and punctual payment
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Indebtedness of the Borrower and each
other Obligor now or hereafter existing under each of the Credit Agreement, the
Notes and each other Loan Document to which the Borrower or such other Obligor
is or may become a party, whether for
Exhibit G - Page 2

 



--------------------------------------------------------------------------------



 



principal, interest, fees, expenses or otherwise (including all such amounts
which would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b)), and (2) indemnifies and holds harmless each Lender
and each holder of a Note for any and all costs and expenses (including
reasonable attorney’s fees and expenses) incurred by such Lender or such holder,
as the case may be, in enforcing any rights under this Guaranty Agreement;
provided, however, that the Guarantor shall be liable under this Guaranty
Agreement for the maximum amount of such liability that can be hereby incurred
without rendering this Guaranty Agreement, as it relates to the Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount. This Guaranty Agreement constitutes a
guaranty of payment when due and not of collection, and the Guarantor
specifically agrees that it shall not be necessary or required that any Lender
or any holder of any Note exercise any right, assert any claim or demand or
enforce any remedy whatsoever against the Borrower or any other Obligor (or any
other Person) before or as a condition to the obligations of the Guarantor
hereunder.
     SECTION 2.2 Acceleration of Guaranty Agreement. The Guarantor agrees that,
in the event of the occurrence of any event of the type described in
Section 10.01(e), (f) or (g) of the Credit Agreement, with respect to the
Borrower, any other Obligor or the Guarantor, and if such event shall occur at a
time when any of the Indebtedness may not then be due and payable by the
Borrower due to any automatic stay or other debtor relief laws, the Guarantor
will pay to the Lenders forthwith the full amount which would be payable
hereunder by the Guarantor if all such Indebtedness were then due and payable.
     SECTION 2.3 Guaranty Agreement Absolute, etc. This Guaranty Agreement shall
in all respects be a continuing, absolute, unconditional and irrevocable
guaranty of payment, and shall remain in full force and effect until all
Indebtedness of the Borrower and each other Obligor has been paid in full, all
obligations of the Guarantor hereunder shall have been paid in full, all
Commitments shall have terminated and all Hedging Agreements have terminated.
Guarantor may not rescind or revoke its obligations hereunder. The Guarantor
guarantees that the Indebtedness of the Borrower and each other Obligor will be
paid strictly in accordance with the terms of the Credit Agreement and each
other Loan Document under which they arise, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Lender or any holder of any Note with respect thereto. The
liability of the Guarantor under this Guaranty Agreement shall be absolute,
unconditional and irrevocable irrespective of: (1) any lack of validity,
legality or enforceability of the Credit Agreement, any Note or any other Loan
Document; (2) the failure of any Lender or any holder of any Note (a) to assert
any claim or demand or to enforce any right or remedy against the Borrower, any
other Obligor or any other Person (including any other guarantor) under the
provisions of the Credit Agreement, any Note, any other Loan Document or
otherwise, or (b) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Indebtedness of the Borrower or any other
Obligor; (3) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Indebtedness of the Borrower or any other
Obligor, or any other extension, compromise or renewal of any Indebtedness of
the Borrower or any other Obligor; (4) any reduction, limitation, impairment or
termination of any Indebtedness of the Borrower or any other Obligor for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Indebtedness of the Borrower, any other Obligor or otherwise;
(5) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement, any Note or
any other Loan Document; (6) any addition, exchange, release, surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition of, or consent to departure from, any other guaranty, held
Exhibit G - Page 3

 



--------------------------------------------------------------------------------



 



by any Lender or any holder of any Note securing any of the Indebtedness of the
Borrower or any other Obligor; (7) the insolvency or bankruptcy of, or similar
event affecting, the Borrower or any other Obligor; or (8) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, the Borrower, any other Obligor, any surety or any
guarantor. Guarantor waives all rights and defenses which may arise with respect
to any of the foregoing, and Guarantor waives any right to revoke this Guaranty
Agreement with respect to future indebtedness. Guarantor waives all rights or
defenses under common law, in equity, under contract, by statute, or otherwise.
     SECTION 2.4 Reinstatement. The Guarantor agrees that this Guaranty
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Indebtedness is
rescinded or must otherwise be restored by any Lender or any holder of any Note,
upon the insolvency, bankruptcy or reorganization of the Borrower, any other
Obligor or otherwise, all as though such payment had not been made.
     SECTION 2.5 Waiver, etc. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Indebtedness of the Borrower or any other Obligor and this Guaranty Agreement
and any requirement that the Administrative Agent, any other Lender or any
holder of any Note protect, secure, perfect or insure any security interest or
Lien, or any property subject thereto, or exhaust any right or take any action
against the Borrower, any other Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Indebtedness of the Borrower
or any other Obligor, as the case may be.
     SECTION 2.6 Waiver of Subrogation. Until the Indebtedness is paid in full,
all Commitments have terminated and all Hedging Agreements have terminated, the
Guarantor shall not enforce or exercise any claim or other rights which it may
now or hereafter acquire against the Borrower or any other Obligor that arise
from the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guaranty Agreement or any other Loan Document, including
any right of subrogation, reimbursement, exoneration, or indemnification, any
right to participate in any claim or remedy of the Lenders against the Borrower
or any other Obligor or any collateral which the Administrative Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from the Borrower or any other Obligor, directly or indirectly, in cash or other
property or by set-off or in any manner, payment or security on account of such
claim or other rights. If any amount shall be paid to the Guarantor in violation
of the preceding sentence, such amount shall be deemed to have been paid to the
Guarantor for the benefit of, and held in trust for, the Lenders, and shall
forthwith be paid to the Lenders to be credited and applied upon the
Indebtedness, whether matured or unmatured. The Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.
     SECTION 2.7 Payments Free and Clear of Taxes, etc. The Guarantor hereby
agrees that:
          (a) All payments by the Guarantor hereunder shall be made in
accordance with Section 4.06 of the Credit Agreement free and clear of and
without deduction for any present or future income, excise, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by any Lender’s net income or receipts (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment to be made by the Guarantor hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Guarantor will (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to such Lender an
official receipt or other documentation satisfactory to such Lender evidencing
such payment to such authority; and (iii) pay to such Lender such additional
amount or
Exhibit G - Page 4

 



--------------------------------------------------------------------------------



 



amounts as is necessary to ensure that the net amount actually received by such
Lender will equal the full amount such Lender would have received had no such
withholding or deduction been required. Moreover, if any Taxes are directly
asserted against any Lender with respect to any payment received by such Lender
hereunder, such Lender may pay such Taxes and the Guarantor will promptly pay
such additional amounts (including, if incurred as a result of Guarantor’s or
the Borrower’s action, omission or delay, any penalties, interest or expenses)
as is necessary in order that the net amount received by such Lender after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such Lender would have received had such Taxes not been
asserted.
          (b) If the Guarantor fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to any Lender the required
receipts or other required documentary evidence, the Guarantor shall indemnify
such Lender for any incremental Taxes, interest or penalties that may become
payable by such Lender as a result of any such failure.
          (c) Without prejudice to the survival of any other agreement of the
Guarantor hereunder, the agreements and obligations of the Guarantor contained
in this Section 2.7shall survive the payment in full of the principal of and
interest on the Loans.
     SECTION 2.8 Contribution Agreement. Upon full and final payment of the
Indebtedness, Guarantor and all other Subsidiary Guarantors which have made
payments upon all or any part of the Indebtedness shall be entitled to
contribution from all of the other Subsidiary Guarantors, to the end that all
such payments upon the Indebtedness shall be shared among all Subsidiary
Guarantors who guaranteed such Indebtedness in proportion to their respective
Net Worths (defined below), provided that the contribution obligations of each
of the Subsidiary Guarantors shall be limited to the maximum amount that it can
pay at such time without rendering its contribution obligations voidable under
applicable law relating to fraudulent conveyances or fraudulent transfers. As
used in this subsection, the “Net Worth” of each of the Subsidiary Guarantors
means, at any time, the remainder of (i) the fair value of such Subsidiary
Guarantor’s assets (other than such right of contribution), minus (ii) the fair
value of such Subsidiary Guarantor’s liabilities (other than its liabilities
under its guaranty of the Indebtedness).
     SECTION 2.9 Subordination. Guarantor hereby subordinates and makes inferior
to the Indebtedness any and all Intercompany Debt now or at any time hereafter
owed by the Borrower or other Obligor to the Guarantor. Guarantor agrees that
after the occurrence of any Default or Event of Default under the Credit
Agreement, it will not permit the Borrower to repay such Intercompany Debt or
any part thereof and it will not accept payment from the Borrower of such
Intercompany Debt or any part thereof without the prior written consent of the
Majority Lenders as defined in the Credit Agreement. If Guarantor receives any
such payment without the prior required written consent, the amount so paid
shall be held in trust for the benefit of the Lenders, shall be segregated from
the other funds of such Guarantor, and shall forthwith be paid over to the
Administrative Agent to be held by the Administrative Agent as collateral for,
or then or at any time thereafter applied in whole or in part by the
Administrative Agent against, all or any portions of the Indebtedness, whether
matured or unmatured, in such order as the Administrative Agent shall elect.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     SECTION 3.1 Representations, Warranties and Covenants. By execution hereof,
Guarantor covenants and agrees that certain representations, warranties, terms,
covenants, and conditions set forth in the Credit Agreement and other Loan
Documents are applicable to Guarantor and shall be imposed upon Guarantor, and
Guarantor reaffirms that each such representation and warranty is true and
correct and
Exhibit G - Page 5

 



--------------------------------------------------------------------------------



 



covenants and agrees to promptly and properly perform, observe, and comply with
each such term, covenant, or condition. Moreover, Guarantor acknowledges and
agrees that this Guaranty Agreement is subject to the offset provisions of the
Credit Agreement in favor of the Administrative Agent and the Lenders.
ARTICLE IV
MISCELLANEOUS PROVISIONS
     SECTION 4.1 Loan Document. This Guaranty Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.
     SECTION 4.2 Releases. At such time as the Loans shall have been paid in
full, the Commitments have been terminated and no Hedging Agreements are
outstanding, the Administrative Agent shall, at the request and expense of the
Guarantor following such termination, promptly execute and deliver to the
Guarantor such documents and instruments as the Guarantor shall reasonably
request to evidence termination and release of this Guaranty Agreement.
     SECTION 4.3 Administrative Agent and Lenders; Successors and Assigns.
          (a) The Administrative Agent is Administrative Agent for each Lender
under the Credit Agreement. All rights granted to Administrative Agent under or
in connection with this Guaranty Agreement are for each Lender’s ratable
benefit. The Administrative Agent may, without the joinder of any Lender,
exercise any rights in Administrative Agent’s or Lenders’ favor under or in
connection with this Guaranty Agreement. The Administrative Agent’s and each
Lender’s rights and obligations vis-a-vis each other may be subject to one or
more separate agreements between those parties. However, the Guarantor is not
required to inquire about any such agreement and is not subject to any terms of
it unless the Guarantor specifically enters into such agreement. Therefore,
neither Guarantor nor its successors or assigns is entitled to any benefits or
provisions of any such separate agreement nor is it entitled to rely upon or
raise as a defense any party’s failure or refusal to comply with the provisions
of any such agreement.
          (b) This Guaranty Agreement benefits the Administrative Agent, the
Lenders, and their respective successors and assigns and binds Guarantor and its
successors and assigns. Upon appointment of any successor Administrative Agent
under the Credit Agreement, all of the rights of Administrative Agent under this
Guaranty Agreement automatically vests in that new Administrative Agent as
successor Administrative Agent on behalf of Lenders without any further act,
deed, conveyance, or other formality other than that appointment. The rights of
the Administrative Agent and the Lenders under this Guaranty Agreement may be
transferred with any assignment of the obligations hereby guaranteed pursuant to
and in accordance with the terms of the Credit Agreement. The Credit Agreement
contains provisions governing assignments of the obligations guaranteed under
this Guaranty Agreement.
     SECTION 4.4 Amendments, etc. No amendment to or waiver of any provision of
this Guaranty Agreement, nor consent to any departure by the Guarantor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by or on behalf of the party against whom it is sought to be enforced and is in
conformity with the requirements of Section 12.03 of the Credit Agreement. Each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
Exhibit G - Page 6

 



--------------------------------------------------------------------------------



 



     SECTION 4.5 Addresses for Notices to the Guarantor. All notices and other
communications hereunder to the Guarantor shall be in writing and mailed or
delivered to it, addressed to it at the address set forth below or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent at the address specified in the Credit Agreement complying
as to delivery with the terms of this Section. All such notices and other
communications shall, when mailed, be effective when deposited in the mails,
addressed as aforesaid. Address for notices:
                                                     
                                                     
                                                     
                                                     
Attn:                     
Facsimile: (___) __-_____
Telephone: (___) __-_____
     SECTION 4.6 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Lender or any holder
of a Note to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     SECTION 4.7 Section Captions. Section captions used in this Guaranty
Agreement are for convenience of reference only, and shall not affect the
construction of this Guaranty Agreement.
     SECTION 4.8 Setoff. In addition to, and not in limitation of, any rights of
any Lender or any holder of a Note under applicable law, upon the occurrence of
an Event of Default under or as defined in the Credit Agreement, each Lender and
each such holder shall be entitled to exercise any right of offset or banker’s
lien against each and every account and other property or interest that the
Guarantor may now or hereafter have with, or which is now or hereafter in the
possession of, any such Lender, to the extent of the full amount of the
Indebtedness.
     SECTION 4.9 Severability. Wherever possible each provision of this Guaranty
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Guaranty Agreement.
     SECTION 4.10 Governing Law. THIS GUARANTY AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK AND
APPLICABLE FEDERAL LAW. THIS GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.
     SECTION 4.11 Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE LENDERS OR THE GUARANTOR MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN
Exhibit G - Page 7

 



--------------------------------------------------------------------------------



 



DISTRICT OF NEW YORK. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE
GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE GUARANTOR HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     SECTION 4.12 Waiver of Jury Trial. THE GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS GUARANTY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE LENDERS OR THE
GUARANTOR. THE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDERS ENTERING INTO THE CREDIT AGREEMENT.
     SECTION 4.13 Entire Agreement. THIS GUARANTY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
Remainder of Page Intentionally Blank. Signature Page to Follow.
Exhibit G - Page 8

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be
duly executed and delivered by an officer duly authorized as of the date first
written above.

                  GUARANTOR:    
 
                                                           ,      a      
                                                     [limited
partnership/limited liability company]    
 
           
 
  By:        
 
           

[SIGNATURES CONTINUED ON NEXT PAGE]
Exhibit G - Page 9

 



--------------------------------------------------------------------------------



 



     This Guaranty Agreement is accepted by the Administrative Agent, for and on
behalf of the Lenders, as of the date first written above.

                  WACHOVIA BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent    
 
           
 
  By:        
 
           
 
                Jay Buckman
          Vice President    

Exhibit G - Page 10

 